

 
Exhibit 10.1
EXECUTION VERSION



NATIONAL BEEF PACKING COMPANY, LLC
 
 FIRST AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
DATED AS OF DECEMBER 30, 2011
 

Post Closing LLC Agreement
 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
 
 
 




   Page
RECITALS
1
AGREEMENT
2
1.
DEFINITIONS
2
2.
FORMATION AND PURPOSE
8
 
2.1
Conversion; Formation
8
 
2.2
Name
9
 
2.3
Registered Office/Agent
9
 
2.4
Term
9
 
2.5
Purpose
9
 
2.6
Powers
9
 
2.7
Certificates
10
 
2.8
Principal Office
10
3.
MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
11
 
3.1
Members
11
 
3.2
Member Interests and Units
11
 
3.3
Additional Members and Units
11
 
3.4
Capital Contributions
11
 
3.5
Termination of Governance Rights
11
 
3.6
Additional Issuances of Units
12
4.
CAPITAL ACCOUNTS
12
 
4.1
Allocations
12
 
4.2
Capital Accounts
12
 
4.3
Revaluations of Assets and Capital Account Adjustments
13
 
4.4
Additional Capital Account Adjustments
13
 
4.5
Additional Capital Account Provisions
13
5.
DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
14
 
5.1
Board of Managers Determination
14
 
5.2
Distributions
14
 
5.3
No Violation
15
 
5.4
Withholdings
15
 
5.5
Property Distributions and Installment Sales
16




 
i 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(continued)
 



      Page  
5.6
Net Profit or Net Loss
16
 
5.7
Regulatory Allocations
18
 
5.8
Tax Allocations
18
6.
STATUS, RIGHTS AND POWERS OF MEMBERS AND CERTAIN MEMBER AGREEMENTS
19
 
6.1
Limited Liability
19
 
6.2
Return of Distributions of Capital
19
 
6.3
No Management or Control
19
 
6.4
Specific Limitations
19
 
6.5
Member Voting
20
 
6.6
Required Consents
20
 
6.7
Restrictions on Member Competition
20
 
6.8
Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good Faith
23
 
6.9
Agreement Regarding NBPCo Waiver of Right of Set-off
23
 
6.10
Contracts with Managers or their Affiliates
23
 
6.11
Member Compensation; Expenses; Loans
23
7.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS
24
 
7.1
Board of Managers
24
 
7.2
Initial Managers
24
 
7.3
Number and Designation Rights
25
 
7.4
Voting and Act of the Board; Action without a Meeting
25
 
7.5
Tenure
25
 
7.6
Resignation
25
 
7.7
Removal
26
 
7.8
Vacancies
26
 
7.9
Meetings
26
 
7.10
Notice
26
 
7.11
Waiver
26
 
7.12
Quorum
26
 
7.13
Compensation
26




ii
 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(continued)
 
 
 




      Page  
7.14
Authority of Board of Managers
26
 
7.15
Reliance by Third Parties
27
8.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
28
 
8.1
Officers, Agents
28
 
8.2
Election
28
 
8.3
Tenure
28
 
8.4
Chairman of the Board of Managers, Chief Executive Officer, President and Vice
President
28
 
8.5
Chief Financial Officer
29
 
8.6
Chief Accounting Officer
29
 
8.7
Secretary and Assistant Secretaries
29
 
8.8
Vacancies
29
 
8.9
Resignation and Removal
29
 
8.10
Compensation
29
 
8.11
Delegation
30
 
8.12
Certain Actions Requiring Board of Manager Consent
30
9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
31
 
9.1
Books and Records
31
 
9.2
Delivery to Member, Inspection; etc
32
 
9.3
Accounting; Fiscal Year
32
 
9.4
Reports
32
 
9.5
Filings
33
 
9.6
Non-Disclosure
33
 
9.7
Restrictions on Receipt
35
10.
TAX MATTERS MEMBER
35
 
10.1
Tax Matters Member
35
 
10.2
Indemnity of Tax Matters Member
35
 
10.3
Tax Returns
35
 
10.4
Tax Elections
35
 
10.5
Tax Information
36




 
iii 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(continued)
 
 

 




    Page
11.
TRANSFER OF INTERESTS
36
 
11.1
Restricted Transfer
36
 
11.2
Permitted Transferees
36
 
11.3
Transfer Requirements
37
 
11.4
Consent
37
 
11.5
Withdrawal of Member
37
 
11.6
Noncomplying Transfers Void
38
 
11.7
Amendment of Exhibit 3.1
38
 
11.8
Limited Interests
38
12.
FIRST OFFER; TAG-ALONG, TAKE-ALONG RIGHTS; LIQUIDITY OPTION
38
 
12.1
Offers to Leucadia
38
 
12.2
Tag-Along Rights
39
 
12.3
Take-Along Rights
41
 
12.4
Miscellaneous
42
 
12.5
Liquidity Options
44
13.
DISSOLUTION OF COMPANY
48
 
13.1
Termination of Membership
48
 
13.2
Events of Dissolution
49
 
13.3
Liquidation
49
 
13.4
No Action for Dissolution
49
 
13.5
No Further Claim
49
14.
INDEMNIFICATION
49
 
14.1
General
49
 
14.2
Exculpation
50
 
14.3
Persons Entitled to Indemnity
50
 
14.4
Procedure Agreements
50
 
14.5
Duties of Board of Managers
50
 
14.6
Interested Transactions
51
 
14.7
Fiduciary and Other Duties
51



 
 

iv
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(continued)
 
 
 
 




    Page
15.
REPRESENTATIONS AND COVENANTS BY THE MEMBERS
52
 
15.1
Investment Intent
52
 
15.2
Securities Regulation
52
 
15.3
Knowledge and Experience
52
 
15.4
Economic Risk
52
 
15.5
Binding Agreement
52
 
15.6
Tax Position
53
 
15.7
Information
53
 
15.8
Licenses and Permits
53
 
15.9
Operating Structure
53
16.
COMPANY REPRESENTATIONS
53
 
16.1
Duly Converted and Formed
53
 
16.2
Valid Issue
53
17.
AMENDMENTS TO AGREEMENT
54
 
17.1
Amendments
54
 
17.2
Corresponding Amendment of Certificate
54
 
17.3
Binding Effect
54
18.
GENERAL
54
 
18.1
Successors; Delaware Law; Etc
54
 
18.2
Notices, Etc
54
 
18.3
Execution of Documents
55
 
18.4
Consent to Jurisdiction
55
 
18.5
Waiver of Jury Trial
56
 
18.6
Severability
56
 
18.7
Table of Contents, Headings
56
 
18.8
No Third Party Rights
56


  v
 

--------------------------------------------------------------------------------

 
NATIONAL BEEF PACKING COMPANY, LLC
 
FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
 
This First Amended and Restated Limited Liability Company Agreement of National
Beef Packing Company, LLC (“Agreement”) is entered into and made effective as of
December 30, 2011 and is by and among National Beef Packing Company, LLC (the
“Company”), Leucadia National Corporation, a New York corporation (“Leucadia”),
U.S. Premium Beef, LLC, a Delaware limited liability company (“USPB”), NBPCo
Holdings, LLC, a South Dakota limited liability company (“NBPCo”) and TMK
Holdings, LLC, a Missouri limited liability company (“New Kleinco”) (with
certain other Persons from time to time in accordance with the terms of this
Agreement, Leucadia, USPB, NBPCo and New Kleinco collectively the “Members”).
 
RECITALS
 
WHEREAS, Farmland National Beef Packing Company, L.P., a Delaware limited
partnership (the “Partnership”), was organized under and in accordance with the
provisions of the Partnership Act by the filing of a Certificate of Limited
Partnership with the Secretary of State of the State of Delaware on March 30,
1993, which was amended from time to time to reflect changes in the names and
addresses of the general partners, and to reflect the change of name from
National Beef Packing Company, L.P. to Farmland National Beef Packing Company,
L.P., and the Partnership has most recently been governed by a Third Amended and
Restated Agreement of Limited Partnership dated as of December 1, 1997, as
amended by amendments dated February 3, 1998, and May 3, 2000 (as so amended,
the “Partnership Agreement”);
 
WHEREAS, NB Acquisition, LLC, a Delaware limited liability company
(“Acquiring”), was formed by the then members of the Company as a transitory
legal entity to facilitate the acquisition of the direct and indirect interests
of Farmland Industries, Inc. in the Partnership as contemplated in the Farmland
Purchase Agreement (the “Farmland Transaction”), and, immediately upon the
completion of the Farmland Transaction, the Partnership caused Acquiring to be
merged into the Partnership, with the Partnership surviving the merger (the
“Restructuring”);
 
WHEREAS, immediately following the completion of the Farmland Transaction and
the Restructuring, the Partnership was converted (the “Conversion”) to the
Company as the result of a statutory conversion of the Partnership under Section
18 214 of the Act (as defined herein) and Section 17 219 of the Delaware Revised
Uniform Limited Partnership Act (the “Partnership Act”) as of August 6, 2003;
 
WHEREAS, certain of the Members are transferring interests in the Company to
Leucadia, and Leucadia, as an entering Member, and the prior Members are
entering into this Agreement as of the Effective Date to provide for, among
other things, the management of the business and affairs of the Company, the
allocation of profits and losses among the Members, the reclassification of
Interests from two classes (Class A and Class B) into one class, the respective
rights and obligations of the Members to each other and to the Company, and
certain other matters; and
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, this Agreement amends, restates and supersedes in all respects, the
Prior LLC Agreement, and such Prior LLC Agreement shall be of no further force
and effect.
 
AGREEMENT
 
NOW, THEREFORE, the Members agree as follows:
 
1.           DEFINITIONS
 
For purposes of this Agreement:  (a) references to “Articles,” “Exhibits” and
“Sections” are to Articles, Exhibits and Sections of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”
 
“Accredited Investor” has the meaning defined in Regulation D under Section 4(2)
of the Securities Act.
 
“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18 101, et
seq.).
 
“Acquiring” is defined in the Recitals to this Agreement.
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(a) credit to such Capital Account any amounts that such Member is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and
 
(b) debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied by the Board of Managers consistently therewith.
 
“Affiliate” means with respect to any specified Person, any Person that directly
or through one or more intermediaries Controls or is Controlled by or is under
common Control with the specified Person.
 
“Agreement” means this First Amended and Restated Limited Liability Company
Agreement of the Company dated as of the Effective Date, as amended from time to
time.
 
“Aggregate Units” means, as to each Member on the Effective Date of this
Agreement other than Leucadia, the number of Units held by such Member on the
Effective Date of this Agreement, together with any additional Units
subsequently acquired by such Member.
 

 
 

--------------------------------------------------------------------------------

 

“Applicable Holding Period” means with respect to Leucadia, USPB, NBPCo and New
Kleinco and their respective Permitted Transferees, the period commencing on the
Effective Date and ending on the three (3) year anniversary of the Effective
Date.
 
“Asset Value” of any property of the Company means its adjusted basis for
federal income tax purposes unless:
 
(a) the property was accepted by the Company as a contribution to capital at a
value different from its adjusted basis, in which event the initial Asset Value
for such property shall mean the gross fair market value of the property agreed
to by the Company and the contributing Member; or
 
(b) as a consequence of the issuance of additional Units or the redemption of
all or part of the Interest of a Member, the property of the Company is revalued
in accordance with Section 4.3.
 
As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Net Profit or Net Loss in fiscal periods subsequent to such prior
determination date.
 
“Assumption” is defined in Section 12.5.4.2.
 
“Base Tax Rate” is defined in Section 5.2.1.
 
“Board of Managers” or “Board” means the board of managers of the Company
elected and determined in accordance with Article 7.
 
“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.
 
“Call Date” is defined in Section 12.5.2(b).
 
“Call Election Period” is defined in Section 12.5.2(b).
 
“Call Member(s)” is defined in Section 12.5.2(a).
 
“Call Notice” is defined in Section 12.5.2(a).
 
“Call Units” is defined in Section 12.5.2(a).
 
“Called Member” is defined in Section 12.5.2(a).
 
“Capital Account” is defined in Section 4.2.
 
“Capital Contribution” means with respect to any Member, the sum of (i) the
amount of money plus (ii) the fair market value of any other property (net of
liabilities assumed or to which
 

 
 

--------------------------------------------------------------------------------

 

the property is subject) contributed to the Company with respect to the Interest
held by such Member pursuant to this Agreement.
 
“Cattle Agreement Trigger” is defined in Section 12.5.1(b).
 
“Cattle Purchase and Sale Agreement” means the Cattle Purchase and Sale
Agreement dated as of December 30, 2011 by and among the Company and USPB.
 
“Certificate of Conversion” means the certificate of conversion of the
Partnership to a limited liability company, and any amendments thereto and
restatements thereof filed on behalf of the Company with the Delaware Secretary
of State pursuant to Section 18 214 of the Act.
 
“Certificate of Formation” means the certificate of formation of the Company,
and any amendments thereto and restatements thereof, filed on behalf of the
Company with the Delaware Secretary of State pursuant to Sections 18 214 and 18
201 of the Act.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Company” is defined in the introductory paragraph.  Where the context requires,
references to the Company shall include the Partnership with respect to rights
and obligations of the Partnership existing prior to the Conversion that, in
accordance with the Act by virtue of the filing of the Certificate of Conversion
and the Certificate of Formation, shall have become rights or obligations of the
Company and shall not have been extinguished by the Conversion.
 
“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” set forth in Regulations Section 1.704-2(b)(2) and 1.704-2(d).
 
“Competitor” or “Competing Business” means, other than as set forth in Section
6.7(b)(vii), any business, whether in corporate, proprietorship or partnership
form or otherwise, that is engaged, directly or indirectly, anywhere in the
world in one or more of the following businesses: cattle slaughter, beef
processing and/or packaging, including for the case ready and portioned beef
market, retail and/or wholesale marketing of beef and hide tanning.
 
“Competing Facility” means, other than as set forth in Section 6.7(b)(vii), any
cattle slaughtering facility, any beef processing and/or packaging facility, any
retail and/or wholesale beef marketing operation or any hide tanning facility
owned by a Competing Business anywhere in the world.
 
“Confidential Information” is defined in Section 9.6.1.
 
“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
 
“Conversion” is defined in the Recitals to this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Credit Documents” means (a) the Amended and Restated Credit Agreement dated as
of June 4, 2010 among the Company, and the lenders and agents party thereto, as
amended by the First Amendment thereto dated June 10, 2011, the Limited Waiver
and Second Amendment thereto dated July 7, 2011 and the Third Amendment to
Amended and Restated Credit Agreement and Limited Consent dated on or about the
Effective Date and all related documents and any refinancing thereof and (b) any
other loan document or arrangement and any refinancing thereof.
 
“Distribution” means cash or property (net of liabilities assumed or to which
the property is subject) distributed to a Member in respect of the Member’s
Interest.
 
“Effective Date” means December 30, 2011, the date on which the transactions
contemplated by the Membership Interest Purchase Agreement are closed.
 
“Farmland Transaction” is defined in the Recitals to this Agreement.
 
“Fair Value” is defined in Section 12.5.3.
 
“Final Transfer Date” is defined in Section 12.1.3.
 
“Fiscal Year” means the fiscal year of the Company, which shall be the Company’s
taxable year as determined under Regulations Section 1.441 1 or Section 1.441 2
and the Regulations under Section 706 of the Code, which is the taxable year
ending on December 31, or such other Fiscal Year as determined by the Board of
Managers.
 
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.
 
“Governance Rights” means the rights of a Member or with respect to an Interest,
or benefits accorded to such Member or with respect to such Interest, pursuant
to Section 3.6 (Additional Issuances of Units), 6.5 (Voting), 6.6 (Required
Consents), Section 7.3 (Number and Designation Rights), Section 7.4 (Voting and
Act of the Board; Action without a Meeting), Article 9 (Books, Records,
Accounting and Reports), Section 12.2 (Tag-Along Rights), Section 12.3
(Take-Along Rights) and Section 12.5 (Liquidity Option); provided, however, that
the obligations of such Member or with respect to such Interest in such
designated sections or otherwise in this Agreement shall not be included in the
definition of “Governance Rights.”
 
“Indemnified Persons” is defined in Section 14.1.
 
“Initial Capital Contribution” is defined in Section 3.1.
 
“Initial Contribution Date” means the Effective Date.
 
“Interest” means, with respect to any Member as of any time, such Member’s
limited liability company interest in the Company, together with such Member’s
rights and obligations with respect thereto set forth in this Agreement.
 
“Klein” means Timothy M. Klein.
 

 
 

--------------------------------------------------------------------------------

 

“Klein Non-employment Trigger” is defined in Section 12.5.1(b).
 
“Leucadia” means Leucadia National Corporation so long as it holds any Units and
thereafter shall mean the Permitted Transferee of Leucadia holding the most
Units of all the Permitted Transferees of Leucadia.
 
“Manager” means any Person that is a member of the Board of Managers.
 
“Member Consent” means the approval, voting by Units held by the Members, of the
Members holding a majority of the outstanding Units, excluding Units owned and
voting by Leucadia or an Affiliate of Leucadia, provided, if a Member is
disproportionately adversely affected by any action requiring Member Consent
compared to other Members (other than Leucadia or Affiliates of Leucadia), such
Member’s consent shall also be required.
 
“Member Minimum Gain” means an amount, with respect to each “Nonrecourse
Deduction” as set forth in Section 704(b) of the Code and Regulations Sections
1.704-2(b)(1) and 1.704-2(c), equal to the Company Minimum Gain that would
result if the Member’s Nonrecourse Deductions were treated as a Nonrecourse
Liability, determined in accordance with Regulations Section 1.704-2(i)(3).
 
“Members” means the Persons listed as members on Exhibit 3.1 and any other
Person that both acquires an Interest in the Company and is admitted to the
Company as a Member.
 
“Membership Interest Purchase Agreement” means the Membership Interest Purchase
Agreement dated as of December 5, 2011 by and among Leucadia, the Company, USPB,
NBPCo, TKK Investments, LLC, TMKCo, LLC and New Kleinco.
 
“NBPCo” is defined in the introductory paragraph.
 
“Net Profit” and “Net Loss” are defined in Section 5.6.1.
 
“New Kleinco” is defined in the introductory paragraph.
 
“Non-Consenting Member” is defined in Section 10.1.
 
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
 
“Notice of Proposed Sale” is defined in Section 12.2.2.
 
“Notice of Purchase” is defined in Section 12.1.1.
 
“Notice of Sale” is defined in Section 12.1.1.
 
“Offer Period” is defined in Section 12.1.1.
 
“Offered Units” is defined in Section 12.1.1.
 
“Other Members” is defined in Section 12.5.6.
 

 
 

--------------------------------------------------------------------------------

 

“Ownership Interest” means any capital stock, share, partnership interest,
membership interest, unit of participation, joint venture interest of any kind
or other similar interest (however designated) in any Person and any option,
warrant, purchase right, conversion right, exchange rights or other contractual
obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).
 
“Partnership” is defined in the Recitals to this Agreement.
 
“Partnership Act” is defined in the Recitals to this Agreement.
 
“Partnership Agreement” is defined in the Recitals to this Agreement.
 
“Pay Date” is defined in Section 12.5.4.1.
 
“Percentage Interest” of a Member as of a particular time shall mean the
percentage ownership of the Company reflecting ownership of all Interests upon
liquidation of the Company as designated on Exhibit 3.1 so amended in
conformance with the procedures in Exhibit 3.1.
 
“Permitted Transferee” is defined in Section 11.2.
 
“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, governmental entity, or any
other legal entity, including any Member.
 
“Prior LLC Agreement” means the Limited Liability Company Agreement of National
Beef Packing Company, LLC dated as of August 6, 2003, as amended through the
Effective Date.
 
“Put/Call Date” means a Put Date or a Call Date, as applicable.
 
“Put/Call Member(s)” means a Put Member(s) or a Call Member(s), as applicable.
 
“Put/Call Units” means Put Units or Call Units, as applicable.
 
“Put Date” is defined in Section 12.5.1(b).
 
“Put Election Period” is defined in Section 12.5.1(b).
 
“Put Member(s)” is defined in Section 12.5.1(a).
 
“Put Notice” is defined in Section 12.5.1(a).
 
“Put Units” is defined in Section 12.5.1(a).
 
“Putting Member” is defined in Section 12.5.1(a).
 
“Regulation D” means Regulation D under the Securities Act.
 

 
 

--------------------------------------------------------------------------------

 

“Regulations” means the Treasury regulations, including temporary regulations,
promulgated under the Code.
 
“Regulatory Allocations” is defined in Section 5.7.
 
“Restructuring” is defined in the Recitals to this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations promulgated pursuant thereto.
 
“Senior Management Team” means at any particular time the Chief Executive
Officer and President of the Company.
 
“Subsidiary” means, with respect to any Person, any other entity which is
Controlled by such Person.
 
“Succession Plan” means a plan approved by the Board for the orderly succession
of the Senior Management Team.
 
“Tag-Along Notice” is defined in Section 12.2.3.
 
“Tag-Along Period” is defined in Section 12.2.3.
 
“Tag-Along Right” is defined in Section 12.2.1.
 
“Take-Along Notice” is defined in Section 12.3.2.
 
“Take-Along Right” is defined in Section 12.3.2.
 
“Tax Distribution” is defined in Section 5.2.1.
 
“Tax Matters Member” is defined in Section 10.1.
 
“Transfer” means a direct or indirect sale, assignment, pledge, encumbrance,
abandonment, disposition or other transfer.
 
“Units” is defined in Section 3.2.
 
“USPB” is defined in the introductory paragraph.
 
“Withholding Indemnified Parties” is defined in Section 5.4.
 
2.           FORMATION AND PURPOSE
 
2.1 Conversion; Formation.  The Company was established as a limited liability
company in accordance with the Act by the filing of the Certificate of
Conversion and Certificate of Formation with the Delaware Secretary of State
pursuant to Section 18 214 of the Act.  The rights and liabilities of the
Members shall be determined pursuant to the Act and this Agreement.  To the
extent that the rights or obligations of any Member are different by reason of
any
 

 
 

--------------------------------------------------------------------------------

 

provision of this Agreement than they would be in the absence of such provision,
this Agreement shall, to the extent permitted by the Act, control.
 
2.2 Name.  The name of the Company is “National Beef Packing Company, LLC”.  The
business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that the Board of Managers deems
appropriate.  The Board of Managers shall file, or shall cause to be filed, any
fictitious name certificates and similar filings, and any amendments thereto,
that the Board of Managers considers appropriate.
 
2.3 Registered Office/Agent.  The registered office required to be maintained by
the Company in the State of Delaware pursuant to the Act shall initially be c/o
The Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801.  The name and address of the registered agent of the Company pursuant to
the Act shall initially be The Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801.  The Company may, upon compliance with the
applicable provisions of the Act, change its registered office or registered
agent from time to time in the discretion of the Board of Managers.
 
2.4 Term.  The term of the Company shall continue indefinitely unless sooner
terminated as provided herein.  The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation as
provided in the Act.
 
2.5 Purpose.  The Company is formed for the purpose of, and the nature of the
business to be conducted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and
engaging in any activities necessary, convenient or incidental thereto.
 
2.6 Powers.  Without limiting the generality of Section 2.5, the Company shall
have the power and authority to take any actions necessary, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.5,
including without limitation the power:
 
(a) To conduct its business, carry on its operations and exercise the powers
granted to a limited liability company by the Act in any country, state,
territory, district or other jurisdiction, whether domestic or foreign;
 
(b) To acquire by purchase, lease, contribution of property or otherwise, own,
hold, operate, maintain, finance, improve, lease, sell, convey, mortgage,
transfer, demolish or dispose of any real or personal property;
 
(c) To negotiate, enter into, renegotiate, extend, renew, terminate, modify,
amend, waive, execute, perform and carry out and take any other action with
respect to contracts or agreements of any kind, and any leases, licenses,
guarantees and other contracts for the benefit of or with any Member or any
Affiliate of any Member, without regard to whether such contracts may be deemed
necessary, convenient or incidental to the accomplishment of the purpose of the
Company;
 
(d) To purchase, take, receive, subscribe for or otherwise acquire, own, hold,
vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of, and
otherwise use and deal in and with, shares or other interests in or obligations
of domestic or foreign
 

 
 

--------------------------------------------------------------------------------

 

corporations, associations, general or limited partnerships, trusts, limited
liability companies, individuals or other Persons, or direct or indirect
obligations of the United States or any government, state, territory,
governmental district or municipality or any instrumentality of any of them;
 
(e) To lend money, to invest and reinvest its funds, and to accept real and
personal property for the payment of funds so loaned or invested;
 
(f) To borrow money and issue evidence of indebtedness, and to secure the same
by a mortgage, pledge, security interest or other lien on the assets of the
Company;
 
(g) To pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any other claims or demands of or against the Company or to hold such
proceeds against the payment of contingent liabilities;
 
(h) To sue and be sued, defend and participate in administrative or other
proceedings in its name;
 
(i) To appoint employees, officers, agents, consultants and representatives of
the Company, and define their duties and fix their compensation;
 
(j) To indemnify any Person in accordance with the Act and this Agreement;
 
(k) To cease its activities and cancel its Certificate of Formation; and
 
(l) To make, execute, acknowledge and file any documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.
 
2.7 Certificates.  The officers of the Company and such other Persons as may be
designated from time to time by the Board of Managers are hereby designated as
authorized persons, within the meaning of the Act, to execute, deliver and file
any amendments or restatements of the Certificate of Formation or any
certificate of cancellation of the Certificate of Formation and any other
certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.
 
2.8 Principal Office.  The principal executive office of the Company shall be
located at such place as the Board of Managers shall establish, and the Board
may from time to time change the location of the principal executive office of
the Company to any other place within or without the State of Delaware.  The
Board may establish and maintain such additional offices and places of business
of the Company, either within or without the State of Delaware, as it deems
appropriate.  The records required to be maintained by the Act shall be
maintained at one of the Company’s principal offices, except as required by the
Act.
 

 
 

--------------------------------------------------------------------------------

 

3.           MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
 
3.1 Members.  The Members of the Company shall be listed on Exhibit 3.1, as from
time to time amended and supplemented in accordance with this Agreement.  Each
Member shall be treated as having contributed to the Company on the Initial
Contribution Date the amounts indicated on Exhibit 3.1 as such Member’s
aggregate initial capital contribution (“Initial Capital Contribution”) (which
amounts shall be the Capital Accounts with respect to such Units as of the date
of issuance) and shall receive the number of Units set forth in Exhibit
3.1.  Exhibit 3.1 shall be amended from time to time so that it sets forth, the
then current list of members, the total amount of Capital Contributions made by
each such Member and the number of Units held by such Member, and the Member’s
Percentage Interest.
 
3.2 Member Interests and Units.  The Interests of the Members of the Company
shall be divided into units of one class (“Units”).
 
3.3 Additional Members and Units.  Subject to Section 3.6 hereof, the Board of
Managers may issue Units and admit Persons as Members in exchange for such
contributions to capital (including commitments to make contributions to
capital) or such other consideration (including past or future services) and on
such terms and conditions (including in the case of Units issued to employees
and consultants such vesting and forfeiture provisions) as the Board determines
to be appropriate.  If additional Units are subsequently issued by the Company,
the Capital Account (if any) with respect to those Units as of the date of
issuance and the Capital Contributions (if any) that shall be deemed to be made
by the Member receiving such Units as of the date of issuance shall be set forth
in the agreement pursuant to which the additional Units are issued.  Promptly
following the issuance of Units, the Board shall cause the books and records of
the Company, and an amended Exhibit 3.1 hereto, to reflect the number of Units
issued, any Members or additional Members holding such Units and in the case of
Units issued other than in connection with the performance of services, the
Capital Contribution per Unit, and the Company shall promptly provide the
amended Exhibit 3.1 to each Member.  Upon the receipt of approvals as required
under this Agreement, execution of this Agreement or a counterpart of this
Agreement, together with any other documents or instruments required by the
Board in connection therewith, and the making of the Capital Contribution (if
any) specified to be made at such time, a Person shall be admitted to the
Company as a Member of the Company.
 
3.4 Capital Contributions.  Each Member’s Capital Contribution, if any, whether
in cash or in-kind, and the number of Units issued to such Member shall be as
set forth in Exhibit 3.1.  Any Member making an in-kind Capital Contribution
agrees from time to time to do such further acts and execute such further
documents as the Board may direct to perfect the Company’s interest in such
in-kind Capital Contribution.
 
3.5 Termination of Governance Rights.  Notwithstanding any other provision of
this Agreement, if, without the other Members’ consent, at any time after the
Effective Date a Competing Business shall acquire (whether effected by merger,
purchase of assets, lease, equity exchange or otherwise) Control of a Member (or
a Member shall Control, be Controlled by or under common Control with a
Competing Business), then upon the occurrence of such event the Governance
Rights of such Member and associated with such Member’s Interests shall
automatically terminate, subject to Section 11.8; provided that this Section 3.5
shall not apply to
 

 
 

--------------------------------------------------------------------------------

 

Leucadia or any of its Permitted Transferees and shall not be construed to
prohibit the transactions by NBPCo in Sections 6.8 and 6.9.
 
3.6 Additional Issuances of Units.
 
(a) The Board shall not offer to sell or otherwise issue additional Units to any
Person, including to any other Member, unless (i) (x) the Board’s resolutions
authorizing the sale or issuance of such additional Units describe in reasonable
detail the Company’s business purpose for undertaking, and the terms of, such
proposed issuance or (y) the Board shall have determined that such issuance of
Units is, in their good faith judgment, advisable for the Company; and (ii) the
Board shall have complied with Section 3.6(b).
 
(b) Prior to offering to sell or otherwise issue additional Units, the Board
shall first offer to the Members the opportunity to purchase such offered Units
on a pro rata basis in accordance with their Percentage Interests at the same
price, and on the same terms and conditions, as the Board is prepared, or
proposes, to offer or issue such additional Units to any other Member or to any
Person who, prior to such sale or issuance, is not a Member of the Company.  The
Members shall have a period of thirty (30) days to accept such offer (or, in the
case of a sale or issuance to any Person who is not, prior to such sale or
issuance, a Member of the Company, ten (10) days).  This Section 3.6(b) may not
be amended without the consent of each Member that would be adversely impacted
by such amendment.
 
(c) The provisions of this Section 3.6 shall not apply to: (i) Units which are
issued in order to acquire the assets or business of another Person; or (ii)
Units which are issued to employees or consultants pursuant to compensation
plans or agreements approved by the Board.
 
4.           CAPITAL ACCOUNTS
 
4.1 Allocations.  The Net Profits and Net Loss of the Company and any items of
income, gain, deduction or loss that are specially allocated in any Fiscal Year
or other fiscal period shall be allocated among the Members as provided in
Article 5.
 
4.2 Capital Accounts.  A separate account (each a “Capital Account”) shall be
established and maintained on the books of the Company for each Member which:
 
(a) shall be increased by (i) the amount of cash and the fair market value of
any other property contributed by such Member to the Company as a Capital
Contribution (net of liabilities secured by such property or that the Company
assumes or takes the property subject to) and (ii) such Member’s distributive
share of the Net Profit of the Company, and
 
(b) shall be reduced by (i) the amount of cash and the fair market value of any
other property distributed to such Member (net of liabilities secured by such
property or that the Member assumes or takes the property subject to) and (ii)
such Member’s distributive share of the Net Loss of the Company.
 

 
 

--------------------------------------------------------------------------------

 

It is the intention of the Members that the Capital Accounts of the Company be
maintained in accordance with the provisions of Section 704(b) of the Code and
the Regulations thereunder and that this Agreement be interpreted consistently
therewith.  No Member shall have an obligation to the Company or to any other
Member to restore any negative balance in the Capital Account of such Member.
 
4.3 Revaluations of Assets and Capital Account Adjustments.  Unless otherwise
determined by the Board of Managers, (i) immediately preceding the issuance of
additional Units in exchange for cash, property or services to a new or existing
Member, (ii) upon the redemption of the Interest of a Member or a portion
thereof, (iii) upon the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) and (iv) at such other times as are
necessary or advisable, as reasonably determined by the Board of Managers, in
order to comply with Regulations Sections 1.704-1(b) and 1.704-2, the
then-prevailing Asset Values of the Company shall be adjusted to equal their
respective gross fair market values, as determined in good faith by the Board,
and any increase in the net equity value of the Company (Asset Values less
liabilities) shall be credited to the Capital Accounts of the Members in the
same manner as Net Profits are credited under Section 5.6.2 (or any decrease in
the net equity value of the Company shall be charged in the same manner as Net
Losses are charged under Section 5.6.2).  Accordingly, as of the date of (i),
(ii), (iii) or (iv), as applicable, the Capital Accounts of Members will reflect
both realized and unrealized gains and losses through such date and the net fair
market value of the equity of the Company as of such date.
 
4.4 Additional Capital Account Adjustments.  Any income of the Company that is
exempt from federal income tax shall be credited to the Capital Accounts of the
Members in the same manner as Net Profits are credited under Section 5.6.2 when
such income is realized.  Any expenses or expenditures of the Company which may
neither be deducted nor capitalized for tax purposes (or are so treated for tax
purposes) shall be charged to the Capital Accounts of the Members in the same
manner as Net Losses are charged under Section 5.6.2.  If the Company is subject
to an election under Section 754 of the Code to provide a special basis
adjustment upon the transfer of an Interest in the Company or the distribution
of property by the Company in accordance with Code Section 734(b) or 743(b),
Capital Accounts shall be adjusted to the limited extent required by the
Regulations under Section 704 of the Code following such transfer or
distribution, as reasonably determined by the Board of Managers.
 
4.5 Additional Capital Account Provisions.  No Member shall have the right to
demand a return of all or any part of such Member’s Capital Contributions.  Any
return of the Capital Contributions of any Member shall be made solely from the
assets of the Company and only in accordance with the terms of this
Agreement.  No interest shall be paid to any Member with respect to such
Member’s Capital Contributions or Capital Account.  In the event that all or a
portion of the Units of a Member are transferred in accordance with this
Agreement, the transferee of such Units shall also succeed to all or the
relevant portion of the Capital Account of the transferor.  Units held by a
Member may not be transferred independently of the Interest to which the Units
relate.
 

 
 

--------------------------------------------------------------------------------

 

5.           DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
 
5.1 Board of Managers Determination.  The Board of Managers shall determine the
timing and the aggregate amount of any Distributions to Members; provided,
however, that:
 
5.1.1 The Company shall make a Tax Distribution not later than the dates
specified in Section 5.2.1, unless the Members each consent otherwise.
 
5.1.2 The Board may make any additional Distributions to the Members, pro rata
in accordance with each Member’s Percentage Interest, in such aggregate amounts
and on such occasions as the Board may determine.  No distributions shall be
made by the Board to Members other than pro rata in accordance with each
Member’s Percentage Interest.
 
5.1.3 Notwithstanding any other provision of this Agreement or the provisions of
the Act, no Person shall have any claim or right of enforcement with respect to
or arising out of a Tax Distribution (whether under Article 5 or otherwise)
against (i) any member of the Board, (ii) any Member or (iii) any Affiliate of a
member of the Board or a Member, and such Person’s sole recourse therefor shall
be against the Company.   For the avoidance of doubt, if and to the extent any
such claim or right exists or may be deemed to exist, each member of the Board,
Member, and any of their respective Affiliates (and any Person claiming by or
through any such member of the Board, Member or Affiliate) hereby waives any
such claim or right against any member of the Board, any Member and each
Affiliate of any such member of the Board or Member, as the case may be.  For
purposes of this Section 5.1.3, “Affiliates” of a Person shall exclude the
Company and its Subsidiaries.
 
5.2 Distributions.  Distributions from the Company to its Members shall be made
only after allocating the Net Profit or Net Loss of the Company through the date
as of which the Distribution is being charged to the Capital Accounts of the
Members.  Such Distributions shall be charged to the Capital Accounts of the
Members and made in the following order (except that no Member shall be entitled
to receive a Distribution that would create or increase a deficit balance in
such Member’s Capital Account unless the Capital Accounts of all Members have
previously been reduced to zero):
 
5.2.1 Tax Distributions.  The Company shall distribute to all Members prior to
the tenth (10th) day before the due date of the federal quarterly estimated tax
payments an aggregate amount equal to the Base Tax Rate times the allocations of
taxable income made or expected to be made pursuant to this Article 5 for such
quarter (the “Tax Distribution”).  The Board of Managers shall determine the
amount to be distributed to the Members pursuant to this Section 5.2.1 in its
reasonable discretion based on such reasonable assumptions as the Board of
Managers determines in good faith to be appropriate.  Tax Distributions shall be
divided among the Members pro rata in accordance with their Percentage
Interests.  The “Base Tax Rate” shall be equal to fifty-four percent (54%).  The
Board of Managers shall consider adjusting the Base Tax Rate to be above 54% if
requested by a Member upon a determination that the federal and state tax rates
affecting the Member (or the Member’s taxpayers) have increased by more than
 

 
 

--------------------------------------------------------------------------------

 

1%; provided, however, the Board of Managers shall have no obligation to
increase the Base Tax Rate.  For purposes of computing taxable income under this
Section 5.2.1, taxable income shall be determined without taking account the
effect of any benefit to a Member under Section 743(b) or 734(b) of the Code.
 
5.3 No Violation.  Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not make a Distribution to any Member on
account of such Member’s Interest in the Company if such Distribution would
violate Section 18-607 of the Act or other applicable law.
 
5.4 Withholdings.  The Board of Managers is authorized to withhold from
Distributions to Members, or with respect to allocations to Members and in each
case to pay over to the appropriate federal, state, local or foreign government
any amounts required by law to be so withheld.  All amounts withheld pursuant to
the Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company shall be treated as amounts
paid to the Company and each Member shall be treated as having received a
distribution pursuant to Section 5.2 hereof equal to the portion of the
withholding tax allocable to such Member, as determined by the Board of
Managers.  Any taxes withheld on a payment to the Company or a payment by the
Company to a Member pursuant to this Section 5.4 shall be treated as if
distributed to the relevant Member to the extent that an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the prime rate in effect from time to time plus two
percent (2%), compounded annually.  The Board of Managers may, in its sole
discretion, either demand payment of the principal and accrued interest on such
demand loan at any time, and enforce payment thereof by legal process, or
withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any demand loan payable to the
Company.  In the event that the Company receives a refund of taxes previously
withheld by a third party from one (1) or more payments to the Company, the
economic benefit of such refund shall be apportioned among the Members in a
manner reasonably determined by the Board of Managers to offset the prior
operation of this Section 5.4 in respect of such withheld taxes.  Promptly upon
request, each Member shall provide the Company with any information related to
such Member that is necessary (i) to allow the Company to comply with any tax
reporting, tax withholding, or tax payment obligations of the Company or (ii) to
establish the Company’s legal entitlement to an exemption from, or reduction of,
withholding tax, including U.S. federal withholding tax under Sections 1471 and
1472 of the Code.  As a security for any withholding tax or other liability or
obligation to which the Company may be subject as a result of any act or status
of any Member, or to which the Company may become subject with respect to the
Interest of any Member, the Company shall have (and each Member hereby grants to
the Company) a security interest in all distributable assets of the Company
distributable to such Member to the extent of the amount of such withholding tax
or other liability or obligation.  Neither the Company nor the Board of Managers
shall be liable for any excess taxes withheld in respect of any Member’s
Interest, and, in the event of overwithholding, a Member’s sole recourse shall
be to apply for a refund from the appropriate governmental authority.  If the
Company, the Board of Managers, the Tax Matters Member, or any of their
respective Affiliates, or any of their respective officers, directors,
employees, managers, members and, as determined by the Board of Managers in its
sole and absolute discretion, consultants or agents (the “Withholding
Indemnified Parties” and each a
 

 
 

--------------------------------------------------------------------------------

 

“Withholding Indemnified Party”), becomes liable as a result of failure to
withhold and remit taxes in respect of any Member, then, in addition to, and
without limiting, any indemnities for which such Member may be liable under this
Agreement, unless otherwise agreed by the Board of Managers in writing, such
Member shall, to the fullest extent permitted by law, indemnify and hold
harmless the Withholding Indemnified Parties, in respect of all taxes, including
interest and penalties, and any expenses incurred in any examination,
determination, resolution and payment of such liability, except with respect to
any penalties or expenses which arise as a result of any act or omission with
respect to which a court of competent jurisdiction has issued a final,
nonappealable judgment that such applicable Withholding Indemnified Party was
grossly negligent or engaged in willful misconduct or fraud.  The provisions
contained in this Section 5.4 shall survive the termination of the Company and
the Transfer of any Interest.
 
5.5 Property Distributions and Installment Sales.  If any assets of the Company
shall be distributed in kind pursuant to this Article 5, such assets shall be
distributed to the Members entitled thereto in the same proportions as the
Members would have been entitled to cash Distributions.  The amount by which the
fair market value of any property to be distributed in kind to the Members
exceeds or is less than the then prevailing Asset Value of such property shall,
to the extent not otherwise recognized by the Company, be taken into account in
determining Net Profit and Net Loss and determining the Capital Accounts of the
Members as if such property had been sold at its fair market value immediately
prior to such Distribution.  If any assets are sold in transactions in which, by
reason of Section 453 of the Code, gain is realized but not recognized, such
gain shall be taken into account when realized in computing gain or loss of the
Company for purposes of allocation of Net Profit or Net Loss under this Article
5 and, if such sales shall involve substantially all the assets of the Company,
the Company shall be deemed to have been dissolved and terminated
notwithstanding any election by the Members to continue the Company for purposes
of collecting the proceeds of such sales.
 
5.6 Net Profit or Net Loss.
 
5.6.1 The “Net Profit” or “Net Loss” of the Company for each Fiscal Year or
relevant part thereof shall mean the Company’s taxable income or loss for
federal income tax purposes for such period (including all items of income,
gain, loss or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code) with the following adjustments:
 
(a) Gain or loss attributable to the disposition of property of the Company with
an Asset Value different from the adjusted basis of such property for federal
income tax purposes shall be computed with respect to the Asset Value of such
property, and any tax gain or loss not included in Net Profit or Net Loss shall
be taken into account and allocated for federal income tax purposes among the
Members pursuant to Section 5.8.
 
(b) Depreciation, amortization or cost recovery deductions with respect to any
property with an Asset Value that differs from its adjusted basis for federal
income tax purposes shall be computed in accordance with Asset Value, and any
depreciation allowable for federal income tax purposes shall be allocated in
accordance with Section 5.8.
 

 
 

--------------------------------------------------------------------------------

 

(c) Any items that are required to be allocated pursuant to Section 5.7 shall
not be taken into account in determining Net Profit or Net Loss.
 
5.6.2 General Allocations.
 
(a) Hypothetical Liquidation.  The items of income, expense, gain and loss of
the Company comprising Net Profit or Net Loss for a Fiscal Year shall be
allocated among the Members that were Members during such Fiscal Year in a
manner that will, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Fiscal Year to equal the excess (which may be
negative) of:
 
(i) the hypothetical distribution (if any) that such Member would receive if, on
the last day of the Fiscal Year, (w) all Company assets, including cash, were
sold for cash equal to their then-prevailing Asset Values, taking into account
any adjustments thereto for such Fiscal Year, (x) all Company liabilities were
satisfied in cash according to their terms (limited, with respect to each
Nonrecourse Liability, to the then-prevailing Asset Value of the assets securing
such liability) and (y) the net proceeds thereof (after satisfaction of such
liabilities) were distributed in full pursuant to Section 13.3 hereof; over
 
(ii) the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s share of Member Nonrecourse Debt Minimum Gain determined pursuant to
Regulations Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in Section 5.6.2(a)(i) above.
 
For purposes of the foregoing hypothetical sale described in Section 5.6.2(a)(i)
above, all assets and liabilities of any entity that is wholly-owned by the
Company and disregarded as an entity separate from the Company for federal
income tax purposes shall be treated as assets and liabilities of the Company.
 
(b) Loss Limitation.  Notwithstanding anything to the contrary in this Section
5.6.2(b), the amount of items of Company expense and loss allocated pursuant to
this Section 5.6.2(b) to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year, unless each Member would
have an Adjusted Capital Account Deficit.  All such items in excess of the
limitation set forth in this Section 5.6.2(b) shall be allocated first, to
Members who would not have an Adjusted Capital Account Deficit, pro rata, in
proportion to their Capital Account balances, adjusted as provided in clauses
(i) and (ii) of the definition of Adjusted Capital Account Deficit, until no
Member would be entitled to any further allocation, and thereafter, to all
voting Members, pro rata, in proportion to their ownership of voting Interests.
 
5.6.3 Interpretation.  The Members intend for the allocation provisions set
forth in this Agreement to comply with Section 704(b) of the Code and the
Treasury Regulations thereunder and to appropriately reflect the Members’ rights
to Distributions
 

 
 

--------------------------------------------------------------------------------

 

as set forth in Sections 5.2 and 13.3, and the Board of Managers shall interpret
the provisions in accordance with such intent and make such adjustments as may
be necessary to effect such intent; provided, however, that any such
interpretation or adjustment shall affect only Capital Accounts and allocations
and shall not affect any Member’s rights to Distributions as set forth in this
Agreement.
 
5.7 Regulatory Allocations.  Although the Members do not anticipate that events
will arise that will require application of this Section 5.7, provisions
governing the allocation of taxable income, gain, loss, deduction and credit
(and items thereof) are included in this Agreement as may be necessary to
provide that the Company’s allocation provisions contain a so-called “Qualified
Income Offset” and comply with all provisions relating to the allocation of (i)
Company Minimum Gain and Member Minimum Gain and the chargeback thereof as set
forth in the Regulations under Section 704(b) of the Code  and (ii) so-called
“Nonrecourse Deductions” and “Member Nonrecourse Deductions” (clauses (i) and
(ii) together, the “Regulatory Allocations”); provided, however, that the
Members intend that all Regulatory Allocations that may be required shall be
offset by other Regulatory Allocations or special allocations of items so that
each Member’s share of the Net Profit, Net Loss and capital of the Company will
be the same as it would have been had the events requiring the Regulatory
Allocations not occurred.  For this purpose the Board of Managers, based on the
advice of the Company’s auditors or tax counsel, is hereby authorized to make
such special curative allocations of tax items as may be necessary to minimize
or eliminate any economic distortions that may result from any required
Regulatory Allocations.
 
5.8 Tax Allocations.  Code Section 704(c) and Unrealized Appreciation or
Depreciation.
 
5.8.1 Contributed Assets.  In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for federal income tax purposes different from
the initial Asset Value at which such property was accepted by the Company
shall, solely for tax purposes, be allocated among the Members so as to take
into account such difference in the manner required by Section 704(c) of the
Code and the applicable Regulations.
 
5.8.2 Revalued Assets.  If upon the acquisition of additional Units in the
Company by a new or existing Member the Asset Value of any the assets of the
Company is adjusted pursuant to Section 4.3, subsequent allocations of income,
gain, loss and deduction with respect to such assets shall, solely for tax
purposes, be allocated among the Members so as to take into account such
adjustment in the same manner as under Section 704(c) of the Code and the
applicable Regulations.
 
5.8.3 Elections and Limitations.  The allocations required by this Section 5.8
are solely for purposes of federal, state and local income taxes and shall not
affect the allocation of Net Profits or Net Losses as between Members or any
Member’s Capital Account.  All tax allocations required by this Section 5.8
shall be made using any method that is described in the Section 1.704-3
Regulations, as decided by the Board of Managers.
 

 
 

--------------------------------------------------------------------------------

 

5.8.4 Allocations.  Except as noted above, all items of income, deduction and
loss shall be allocated for federal, state and local income tax purposes in the
same manner as such items are allocated for purposes of calculating Net Profits
and Net Losses.
 
6.           STATUS, RIGHTS AND POWERS OF MEMBERS AND
 
CERTAIN MEMBER AGREEMENTS
 
6.1 Limited Liability.  Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, expenses, obligations and liabilities of
the Company, and no Member or Indemnified Person shall be obligated personally
for any such debt, expense, obligation or liability of the Company solely by
reason of being a Member or Indemnified Person.  All Persons dealing with the
Company shall have recourse solely to the assets of the Company for the payment
of the debts, obligations or liabilities of the Company.  In no event shall any
Member be required to make up any deficit balance in such Member’s Capital
Account upon the liquidation of such Member’s Interest or otherwise.
 
6.2 Return of Distributions of Capital.  Except as otherwise expressly required
by law, a Member, in such capacity, shall have no liability for obligations or
liabilities of the Company in excess of (a) the amount of such Member’s Capital
Contributions, (b) such Member’s share of any assets and undistributed profits
of the Company and (c) to the extent required by law, the amount of any
Distributions wrongfully distributed to such Member.  Except as required by law,
no Member shall be obligated by this Agreement to return any Distribution to the
Company or pay the amount of any Distribution for the account of the Company or
to any creditor of the Company; provided, however, that if any court of
competent jurisdiction holds that, notwithstanding this Agreement, any Member is
obligated to return or pay any part of any Distribution, such obligation shall
bind such Member alone and not any other Member or any Manager.  The provisions
of the immediately preceding sentence are solely for the benefit of the Members
and shall not be construed as benefiting any third party.  The amount of any
Distribution returned to the Company by a Member or paid by a Member for the
account of the Company or to a creditor of the Company shall be added to the
account or accounts from which it was subtracted when it was distributed to such
Member.
 
6.3 No Management or Control.  Except as expressly provided in this Agreement,
no Member shall take part in or interfere in any manner with the management of
the business and affairs of the Company or have any right or authority to act
for or bind the Company notwithstanding Section 18-402 of the Act.
 
6.4 Specific Limitations.  No Member shall have the right or power to: (a)
withdraw or reduce such Member’s Capital Contribution except as a result of the
dissolution of the Company or as otherwise provided by law or in this Agreement;
(b) make voluntary Capital Contributions or to contribute any property to the
Company other than cash; (c) bring an action for partition against the Company
or any Company assets; (d) cause the termination and dissolution of the Company,
except as set forth in this Agreement; or (e) upon the Distribution of its
Capital Contribution require that property other than cash be distributed in
return for its Capital Contribution.  Each Member hereby irrevocably waives any
such rights.
 

 
 

--------------------------------------------------------------------------------

 

6.5 Member Voting.  Except as otherwise set forth in this Agreement, all powers
of the Members shall be exercised in accordance with Section 7.3 by the
appointment of the Board of Managers.
 
6.6 Required Consents.
 
6.6.1 None of the following actions shall be taken by the Company without prior
written Member Consent:
 
(a) Entering into any contracts, agreements or transactions with any of the
Members or their Affiliates, other than (i) the issuance of Units or Interests
to Members in compliance with Section 3.6(b) hereof or (ii) contracts,
agreements or transactions entered into on an arms’ length basis, with the terms
and conditions thereof disclosed to the Board and other Members prior to the
commencement date of any such contract, agreement or transaction; provided that
any such contract, agreement or transaction with a Member or their Affiliates
must be on a basis that is at least as favorable to the Company as a contract,
agreement or transaction reasonably available from any third party or an
existing provider.  Notwithstanding the foregoing, no Member Consent shall be
required (x) for any loan from Leucadia or any of its Affiliates which, taken
together with all other loans from Leucadia or any of its Affiliates, do not
exceed $25 million in the aggregate, provided that the interest rate charged in
respect of such loan shall not exceed the interest rate charged to the Company
on its most senior credit facility or (y) to effectuate any transaction set
forth on Schedule 1.2(d) of the Membership Interest Purchase Agreement, which
transactions have been approved by the Members pursuant to the Membership
Interest Purchase Agreement.  This Section 6.6.1 shall not apply to any
contracts, agreements or transactions between the Company and its Subsidiaries,
including any loans or financing transactions.
 
(b) Except as required by the Credit Documents, actions that contractually
restrict (i) the making of distributions to Members as provided for in this
Agreement or (ii) any required or mandatory repurchases of any Units as provided
for in this Agreement.
 
(c) Approval of the taking of any of the foregoing actions by any direct or
indirect Subsidiary of the Company.
 
6.6.2 The Company shall not modify or alter the rights, preferences or
privileges of any Units, including by way of an amendment to this Agreement,
which modification or alteration would adversely affect the economic
entitlements of a holder of a Unit under this Agreement without the prior
written consent of each such affected holder; provided, however, that the
Company may issue Units as provided in Section 3.6(a).
 
6.7 Restrictions on Member Competition.  In consideration of the mutual
covenants and agreements of the Company and the Members set forth in this
Agreement, the Members set forth below hereby covenant and agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

(a) Certain Activities of USPB Prohibited.  Commencing on the Effective Date and
continuing for so long as USPB and its Affiliates own or Control any Units of
the Company but in any event not less than ten (10) years after the Effective
Date, USPB or any entity controlled by USPB shall not, directly or indirectly,
singularly or in the aggregate, own or Control any Ownership Interests of, or
otherwise run, manage, operate, direct, Control or participate in the ownership,
management, operation or Control of, any Competing Business or any Competing
Facility other than an Ownership Interest of not more than two percent (2.0%) in
the aggregate in any publicly traded entity that is a Competing Business or that
owns or Controls a Competing Business or a Competing Facility.
 
(b) Certain Activities of NBPCo Prohibited.
 
(i) Commencing on the Effective Date and continuing for so long as NBPCo or its
Affiliates owns or Controls any Units of the Company, NBPCo and its Affiliates
shall not, directly or indirectly, singularly or in the aggregate, own or
Control more than five percent (5%) of the Ownership Interests of, or otherwise
run, manage, operate, direct or Control, any Competing Business or any Competing
Facility.
 
(ii) The members acknowledge and agree that NBPCo and its Affiliates directly
and indirectly compete with the Company in segments of the beef market not
constituting a Competing Business or a Competing Facility and nothing in this
Agreement shall in any way limit NBPCo or its Affiliates ability to compete with
the Company, subject to clauses (i), (iii), (iv) and (v) of this Section 6.7(b).
 
(iii) Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture on its own that directly or indirectly
competes with the Company in a segment of the beef market, then NBPCo will offer
the Company an opportunity to supply beef as a raw material to such business
activity, on arms length terms and conditions.
 
(iv) Commencing on the Effective Date and continuing for so long as NBPCo or its
Affiliates owns or Controls any Units of the Company, if at any time NBPCo or
its Affiliates commences a venture in conjunction with a Competitor of the
Company, or a Competing Business or Competing Facility that directly or
indirectly competes with the Company in a segment of the beef market, then NBPCo
or its Affiliates will offer the Company an opportunity to participate in a
comparable venture on terms and conditions that are at least as favorable as the
terms and conditions offered to and agreed with such Competitor.  If the
opportunity is offered to the Company, and the Company fails, within thirty (30)
days after being so presented with such opportunity, to accept such opportunity,
or otherwise fails to pursue such opportunity with reasonable diligence, then
the Company will waive its right to require NBPCo to continue such offer and
shall likewise waive any claim that NBPCo’s engagement in such activity with a
 

 
 

--------------------------------------------------------------------------------

 

Competitor violates this Section 6.7(b) or constitutes a breach of the fiduciary
duties of NBPCo’s Manager designee, if applicable.
 
(v) NBPCo will not use its Ownership Interest in the Company, to gather
Confidential Information from the Company or to block competitive projects of
the Company, and NBPCo agrees not to use any such Confidential Information for
any purpose not related to the Company’s conduct of its business or otherwise in
a manner detrimental to the Company.  Notwithstanding any other provision of
this Agreement, if NBPCo seeks to, or does acquire, engage in, or operate a
venture of the type described above or otherwise competes with the Company, the
Board may restrict NBPCo’s access to Confidential Information in its sole
discretion, and NBPCo agrees that, at the request of the Board, NBPCo will not
participate in and not receive information related to meetings and other
discussions relating to such Confidential Information or the consideration of
the Company’s involvement in such venture, Competing Business or Competing
Facility.
 
(vi) Section 6.7(b) may not be amended without the consent of NBPCo so long as
NBPCo or its Affiliates own or control any Units of the Company.
 
(vii) For purposes of this Section 6.7(b) only, “Competing Business” means a
business or a Person conducting or Controlling a business, that directly or
indirectly competes with the business of the Company by engaging in the business
of beef slaughtering, the business of beef slaughtering and processing or the
business of hide tanning, in the United States or Mexico; and “Competing
Facility” means any beef slaughtering facility, any beef slaughtering and
processing facility or any hide tanning facility owned by a Competing Business
in the United States or Mexico.
 
(c) Certain Activities of Klein Prohibited.  Commencing on the Effective Date
and continuing until the two (2) year anniversary of the date that Klein or any
of his respective Affiliates no longer own or Control any of the Units of the
Company, Klein, together with his respective Affiliates shall not, directly or
indirectly, own or Control any Ownership Interests of, or otherwise run, manage,
operate, direct, Control or participate in the ownership, management, operation
or Control of, any Competing Business or any Competing Facility other than an
Ownership Interest of not more than two percent (2.0%) in the aggregate in any
publicly traded entity that is a Competing Business or that owns or Controls a
Competing Business or a Competing Facility.
 
(d) Severability.  If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 6.7 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and
 

 
 

--------------------------------------------------------------------------------

 

this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
 
6.8 Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good
Faith.  From and after the Effective Date, the Company and NBPCo agree to
continue to meet and negotiate in good faith and on an arms’ length basis to
ensure the Company’s ability to acquire all its requirements of NBPCo’s finished
product and NBPCo’s ability to acquire all of its requirements of the Company’s
trim with equal to or less than 50% lean, each on terms and conditions at least
as favorable as the terms and conditions that party would permit any other
Person to participate in such transactions.  This Section 6.8 may not be amended
without the consent of NBPCo so long as NBPCo or its Affiliates own or control
Units of the Company.
 
6.9 Agreement Regarding NBPCo Waiver of Right of Set-off.  Each of NBPCo and the
Company hereby irrevocably waives any right to offset any payment due or claimed
to be due to such party under any agreement entered into between them against
any amounts that are due or claimed to be due by the other party under any other
such agreement.  This Section 6.9 may not be amended without the consent of
NBPCo, so long as NBPCo or its Affiliates own or control Units of the Company.
 
6.10 Contracts with Managers or their Affiliates.  No contract or transaction
between the Company and a Manager or its Affiliate or between the Company and
any other entity in which a Manager or its Affiliate has a material financial
interest, shall be void or voidable solely for this reason, or solely because
the Manager is present at or participates in the Board of Managers meeting at
which the contract or transaction is authorized or votes to authorize such
contract or transaction, if:  (i) the material facts of such Manager’s material
financial interest are disclosed to the Board of Managers; and (ii) the contract
or transaction is otherwise permitted, authorized or approved in accordance with
this Agreement.  The presence of the interested Manager may be counted in
determining both the presence of a quorum at any such meeting at which the
contract or transaction is authorized and the vote with respect thereto.
 
6.11 Member Compensation; Expenses; Loans.
 
(a) Except as otherwise provided in a written agreement approved by the Board of
Managers and with Member Consent, no Member shall receive any salary, fee, or
draw for services rendered to or on behalf of the Company.  Except as otherwise
approved, permitted or contemplated by or pursuant to a policy approved by the
Board of Managers and Member Consent, no Member shall be reimbursed for any
expenses incurred by such Member on behalf of the Company.  Notwithstanding the
foregoing, Leucadia may be reimbursed by the Company without Member Consent (i)
for up to $500,000 per year of expenses incurred by Leucadia in connection with
the Company and (ii) as approved by resolution of the Board of Managers, for
out-of-pocket expenses incurred by Leucadia on behalf of, or for the benefit of,
the Company for insurance; provided, however, that the amount of any such
reimbursement for insurance shall not be materially greater than the amount the
Company would pay to obtain comparable insurance coverage on an arms-length
basis.
 

 
 

--------------------------------------------------------------------------------

 

(b) Subject to Section 6.6, any Member or Affiliate may, to the extent
authorized by the Board of Managers and not prohibited by the Credit Documents,
lend or advance money to the Company.  If any Member or Affiliate shall make any
such permitted loan or loans to the Company or advance money on its behalf, the
amount of any such loan or advance shall not be treated as a contribution to the
capital of the Company but shall be a debt due from the Company and shall be
repayable out of the Company’s cash.  None of the Members or their Affiliates
shall be obligated to make any loan or advance to the Company.
 
7.           DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND
DUTIES OF THE BOARD OF MANAGERS
 
7.1 Board of Managers.  The business of the Company shall be managed by the
Board of Managers.  The Board shall initially be the individuals set forth in
Section 7.2.  Thereafter, the individuals constituting the Board shall be
designated by the Members in accordance with the provisions of Section
7.3.  Decisions of the Board shall be decisions of the Company’s “manager” for
all purposes of the Act and shall be carried out by officers or agents of the
Company designated by the Board in the resolution in question or in one or more
standing resolutions or with the power and authority to do so under Article 8.
 
A decision of the Board may be amended, modified or repealed in the same manner
in which it was adopted or in accordance with the procedures set forth in this
Article 7 as then in effect, but no such amendment, modification or repeal shall
affect any Person who has been furnished a copy of the original resolution,
certified by a duly authorized officer of the Company, until such Person has
been notified in writing of such amendment, modification or repeal.
 
7.2 Initial Managers.  The initial Managers of the Company comprising the
initial Board of Managers, who shall serve for such terms and in such manner as
prescribed by this Article 7, are the following Persons:
 
Manager Name
Address
Designated By
Ian M. Cumming
315 Park Avenue South
New York, NY  10010
Leucadia
Joseph S. Steinberg
315 Park Avenue South
New York, NY  10010
Leucadia
Justin R. Wheeler
315 Park Avenue South
New York, NY  10010
Leucadia
Steven D. Hunt
12200 N. Ambassador Dr.
Kansas City, MO 64163
USPB
Timothy M. Klein
10217 Hwy 92
Kearney, MO 64060
New Kleinco




 
 

--------------------------------------------------------------------------------

 

7.3 Number and Designation Rights.  The Board of Managers shall initially
consist of five (5) Managers, subject to an increase to nine (9) Managers if
needed to accommodate the right of the Members set out in this Section
7.3.  Leucadia, so long as Leucadia and its Affiliates hold a majority of the
Units, or any other Member or Members acting together as a group, so long as
such other Member or Members acting together as a group holds a majority of the
Units, shall have the right to designate three (3) and up to five (5)
Managers.  Klein, so long as Klein is employed as CEO of the Company and,
directly or indirectly, holds Units, and each other Member holding together with
its Affiliates not less than 10% of the outstanding Units shall have the right
to designate one Manager, in each case so long as Klein or such other Members
shall not have the right to designate Managers as part of the majority group
referenced above pursuant to the preceding sentence.  Other than with respect to
the initial Managers set forth in Section 7.2, if it is necessary pursuant to
this Article 7 to appoint additional or replacement Managers, each Member
qualified to so designate one or more Manager(s) pursuant to this Section 7.3
shall designate its Manager(s) by delivering to the Company a written statement
designating its Manager(s) and setting forth the respective business address and
telephone number of each such Manager.  The Members, by signing this Agreement,
hereby agree to the designation of the Persons identified above in Section 7.2
hereto as Managers until their successors are designated in accordance with this
Article 7, each such Manager being deemed designated by the Member set forth
opposite such Manager indicated above.  A Manager need not be a Member.
 
7.4 Voting and Act of the Board; Action without a Meeting.  The Managers
designated by Leucadia collectively (as evidenced by the vote of a majority of
the Leucadia-designated Managers present at a meeting), and each other Manager
shall have such vote as reflects the percentage of outstanding Units held by the
Member that elected or appointed the Manager(s).  Except as otherwise expressly
provided in this Agreement, the Board of Managers shall take action by the
affirmative vote of a majority of weighted votes of Managers present at a duly
held meeting at which a quorum is present, and references in this Agreement to
actions by the Board shall be read accordingly.  There shall be no requirement
that any action of the Board be approved by the Managers elected or appointed by
a certain group of Members.  Any action required or permitted to be taken at a
meeting of the Board of Managers may be taken by written action signed by all of
the Managers comprising the Board provided that with respect to the
Leucadia-designated Managers only one such Manager’s signature shall be required
to evidence the unanimous consent of the Leucadia-designated Managers and such
writing or writings shall be filed with the records of the meetings of the
Board.  Such consent shall be treated for all purposes as the act of the Board.
 
7.5 Tenure.  Except as otherwise provided by law or by this Agreement, each
Manager shall remain in office until such Manager dies, resigns, or is removed
by the Member designating such Manager.
 
7.6 Resignation.  Any Manager may resign at any time.  Such resignation shall be
made in writing and shall take effect at the time specified therein or, if no
time be specified then at the time of its receipt by the President or the
Secretary of the Company.  The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.
 

 
 

--------------------------------------------------------------------------------

 

7.7 Removal.  A Manager may be replaced or removed at any time by the
Member  designating such Manager.
 
7.8 Vacancies.  Any vacancy occurring on the Board of Managers shall be filled
by the Member designating such Manager having the right to elect or appoint such
Manager.  The Board shall have and may exercise all their powers notwithstanding
the existence of one or more vacancies in their number, subject to any
requirements of law or of this Agreement as to the number of Managers required
for a quorum or for any vote or other action; provided, however, that the Board
may not take any action without first giving a Member able to designate a
Manager to fill a vacancy at least 48 hours to fill such vacancy.
 
7.9 Meetings.  Regular meetings of the Board of Managers shall be held from time
to time as determined by the Board of Managers.  Special meetings of the Board
shall be held upon the call of the Chairman of the Board, the Chief Executive
Officer or any Manager designated by Leucadia.  Board meetings shall be held at
the principal office of the Company or at such other place, either within or
without the State of Delaware, as shall be designated by the person calling the
meeting and stated in the notice of the meeting.  Managers may participate in a
Board of Managers meeting by means of video or audio conferencing or similar
communications equipment whereby all Managers participating in the meeting can
hear each other.
 
7.10 Notice.  Notice of each meeting of the Board of Managers, in writing or by
electronic mail, stating the place, day and hour of the meeting, shall be given
to each Manager at least 48 hours before the time at which the meeting is to be
held.  The notice or waiver of notice of any special or regular meeting of the
Board of Managers does not need to specify the business to be transacted or the
purpose of the meeting.
 
7.11 Waiver.  Whenever any notice is required to be given to a Manager under the
provisions of this Agreement, a waiver thereof in writing signed by the Manager,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.  Attendance of a Manager at any meeting of the Board
of Managers shall constitute waiver of notice of such meeting by the Manager,
except where the Manager attends a meeting for the express purpose of stating
its objection to the transaction of any business because the meeting is not
lawfully called or convened.
 
7.12 Quorum.  One or more Manager(s) representing a majority of the votes of all
Managers shall constitute a quorum necessary for the transaction of business at
any regular or special meeting of the Board of Managers.  If less than a quorum
is present, those Managers present may adjourn the meeting from time to time
until a quorum shall be present.
 
7.13 Compensation.  The Board of Managers may fix the compensation, if any, of
Managers who are not employees of the Company.  Managers shall also be entitled
to reimbursement for actual expenses incurred in attending meetings of the Board
or in connection with other business of the Company.
 
7.14 Authority of Board of Managers.  Subject to the provisions of this
Agreement that require the consent or approval of one or more Members, the Board
of Managers shall have the exclusive power and authority to manage the business
and affairs of the Company and to make
 

 
 

--------------------------------------------------------------------------------

 

all decisions with respect thereto.  Except as otherwise expressly provided in
this Agreement, the Board or Persons designated by the Board, including officers
and agents appointed by the Board, shall be the only Persons authorized to
execute documents which shall be binding on the Company.  To the fullest extent
permitted by Delaware law, but subject to any specific provisions hereof
granting rights to Members, the Board shall have the power to perform any acts,
statutory or otherwise, with respect to the Company or this Agreement, which
would otherwise be possessed by the Members under Delaware law, and the Members
shall have no power whatsoever with respect to the management of the business
and affairs of the Company.  All decisions and other matters concerning the
computation and allocation of items of income, gain, loss, deduction, and credit
among the Members, and accounting procedures not specifically and expressly
provided for by the terms of this Agreement, shall be determined by the Board of
Managers in good faith.  Any determination made pursuant to this Section 7.14 by
the Board of Managers shall be conclusive and binding on all Members, but
subject to written objection and legal action challenging the decision based on
lack of good faith.  The power and authority granted to the Board hereunder
shall include all those necessary, convenient or incidental for the
accomplishment of the purposes of the Company and shall include the power to
make all decisions with regard to the management, operations, assets, financing
and capitalization of the Company, including without limitation, the power and
authority to undertake and make decisions concerning (in each case subject to
the terms, conditions, and special approval requirement of this Agreement):  (a)
hiring and firing employees, attorneys, accountants, brokers, investment bankers
and other advisors and consultants, (b) entering into leases for real or
personal property, (c) opening bank and other deposit accounts and operations
thereunder, (d) purchasing, constructing, improving, developing and maintaining
real property, (e) purchasing insurance, goods, supplies, equipment, materials
and other personal property, (f) borrowing money, obtaining credit, issuing
notes, debentures, securities, equity or other interests of or in the Company
and securing the obligations undertaken in connection therewith with mortgages
on, pledges of and security interests in all or any portion of the real or
personal property of the Company, (g) making investments in or the acquisition
of securities of any Person, (h) giving guarantees and indemnities, (i) entering
into contracts or agreements, whether in the ordinary course of business or
otherwise, (j) mergers with or acquisitions of other Persons, (k) dissolution,
(1) the sale or lease of all or any portion of the assets of the Company, (m)
forming subsidiaries or joint ventures, (n) compromising, arbitrating, adjusting
and litigating claims in favor of or against the Company and (o) all other acts
or activities necessary, convenient or incidental for the accomplishment of the
purposes of the Company including any and all actions that the Company may take
as described in Section 2.6.
 
7.15 Reliance by Third Parties.  Any person or entity dealing with the Company
or the Members may rely upon a certificate signed by a Manager as to:  (a) the
identity of the Members, (b) the existence or non-existence of any fact or facts
which constitute a condition precedent to acts by Members or are in any other
manner germane to the affairs of the Company, (c) the Persons which are
authorized to execute and deliver any instrument or document of or on behalf of
the Company, (d) the authorization of any action by or on behalf of the Company
by the Board or any officer or agent acting on behalf of the Company or (e) any
act or failure to act by the Company or as to any other matter whatsoever
involving the Company or the Members.
 

 
 

--------------------------------------------------------------------------------

 

8.           DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND
DUTIES OF OFFICERS AND AGENTS
 
8.1 Officers, Agents.  The Board of Managers by vote or resolution shall have
the power to appoint officers and agents to act for the Company with such
titles, if any, as the Board deems appropriate and to delegate to such officers
or agents such of the powers as are granted to the Board hereunder, including
the power to execute documents on behalf of the Company, as the Board may in its
sole discretion determine; provided, however, that no such delegation by the
Board shall cause the Persons constituting the Board of Managers to cease to be
the “managers” of the Company within the meaning of the Act.  The officers so
appointed may include persons holding titles such as Chairman, Chief Executive
Officer, President, Chief Financial Officer, Executive Vice President, Chief
Accounting Officer, Vice President, and Secretary.  Unless the authority of the
officer in question is limited or specified in the document appointing such
officer or in such officer’s employment agreement or is otherwise specified or
limited by the Board, any officer so appointed shall have the same authority to
act for the Company as a corresponding officer of a Delaware corporation would
have to act for a Delaware corporation in the absence of a specific delegation
of authority and as more specifically set forth in this Article 8; provided,
however, that without the required consent pursuant to Section 6.6 no officer
shall take any action for which the consent of certain Members is required
thereunder; and provided, further, that without the required consent pursuant to
Section 8.12 no officer shall take any action for which consent is required
thereunder.
 
8.2 Election.  The officers may be elected by the Board of Managers at their
first meeting or at any other time.  At any time or from time to time the Board
may delegate to any officer their power to elect or appoint any other officer or
any agents.  Officers must be natural persons.
 
8.3 Tenure.  Each officer shall hold office until its respective successor is
chosen and qualified unless a different period shall have been specified by the
terms of its election or appointment, or in each case until he or she sooner
dies, resigns, is removed or becomes disqualified.  Each agent shall retain its
authority at the pleasure of the Board of Managers, or the officer by whom he or
she was appointed or by the officer who then holds agent appointive power.
 
8.4 Chairman of the Board of Managers, Chief Executive Officer, President and
Vice President.  The Chairman of the Board of Managers, if any, shall have such
duties and powers as shall be designated from time to time by the Board of
Managers.  Subject to the terms and conditions of this Agreement, the Chief
Executive Officer shall have direct and general charge and supervision of all
business and administrative operations of the Company and all other such duties,
responsibilities authority and privileges as are set forth in his employment
agreement, if any, as amended from time to time, in addition to those duties,
responsibilities, authority and privileges as are delegated to him by the Board
or that a Chief Executive Officer of a Delaware corporation would have in
respect of a Delaware corporation in the absence of a specific delegation of
such duties, responsibility, authority and privileges.  The Chief Executive
Officer shall also perform such other duties that may be assigned by the Board
to the extent consistent with this Agreement and his employment agreement, if
any, as amended from time to time.  The
 

 
 

--------------------------------------------------------------------------------

 

President and any Vice Presidents shall have duties as shall be designated from
time to time by the Chief Executive Officer or by the Board of Managers.
 
8.5 Chief Financial Officer.  Unless the Board of Managers otherwise specifies,
the Chief Financial Officer of the Company shall be in charge of its funds and
valuable papers, and shall have such other duties and powers as may be
designated from time to time by the Chief Executive Officer or the Board of
Managers.  If no Chief Accounting Officer is elected, the Chief Financial
Officer shall, unless the Board of Managers otherwise specifies, also have the
duties and powers of the Chief Accounting Officer.
 
8.6 Chief Accounting Officer.  If a Chief Accounting Officer is elected, the
Chief Accounting Officer shall, unless the Board of Managers or the Chief
Executive Officer otherwise specifies, be the chief accounting officer of the
Company and be in charge of its books of account and accounting records, and of
its accounting procedures.  The Chief Accounting Officer shall have such other
duties and powers as may be designated from time to time by the Chief Executive
Officer or the Board of Managers.
 
8.7 Secretary and Assistant Secretaries.  The Secretary shall record all
proceedings of the Members and the Board of Managers in a book or series of
books to be kept therefor and shall file therein all actions by written consent
of the Board.  In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, shall record the proceedings thereof.  The Secretary shall keep
or cause to be kept records, which shall contain the names and record addresses
of all Members.  The Secretary shall have such other duties and powers as may
from time to time be designated by the Board of Managers, the Chair of the Board
of Managers or the Chief Executive Officer.  Any Assistant Secretaries shall
have such duties and powers as shall be designated from time to time by the
Board of Managers, the Chair of the Board of Managers, the Chief Executive
Officer or the Secretary.
 
8.8 Vacancies.  If the office of any officer becomes vacant, the Board of
Managers may choose a successor.  Each such successor shall hold office for the
unexpired term, and until its successor is chosen and qualified or in each case
until he or she sooner dies, resigns, is removed or becomes disqualified.
 
8.9 Resignation and Removal.  The Board of Managers may at any time remove any
officer either with or without cause.  The Board may at any time terminate or
modify the authority of any agent.  Any officer may resign at any time by
delivering its resignation in writing to the Chair of the Board, the Chief
Executive Officer or the Secretary or to a meeting of the Board.  Such
resignation shall be effective upon receipt unless specified to be effective at
some other time, and without in either case the necessity of its being accepted
unless the resignation shall so state.
 
8.10 Compensation.  Officers shall receive such compensation as may be
determined from time to time by resolution of the Board of Managers or as
otherwise provided in a written employment agreement.
 

 
 

--------------------------------------------------------------------------------

 

8.11 Delegation.  Unless prohibited by a resolution of the Board of Managers, an
officer elected or appointed by the Board may, upon ten (10) Business Days prior
written notice to the Board of Managers, delegate in writing some or all of the
duties and powers of such person’s management position to other persons.  An
officer who delegates the duties or powers of an office remains subject to the
standard of conduct for an officer with respect to the discharge of all duties
and powers so delegated.
 
8.12 Certain Actions Requiring Board of Manager Consent.  Notwithstanding any
delegation of the Board of Managers’ authority to any officer pursuant to the
foregoing provisions of this Article 8 and notwithstanding any other provision
of this Agreement or any employment agreement between such officer and the
Company, the power to take the following actions shall be vested exclusively in
the Board of Managers (subject to Section 6.6), unless the Board gives its
express prior consent thereto:
 
(a) Entering into any contract, agreement or arrangement with any Person
(including with accountants, investment bankers or consultants) where the
aggregate expenditure of the Company with respect to any such Person in any
Fiscal Year will or is reasonably likely to exceed $1,000,000, excluding those
expenditures in the ordinary course of business or that are contemplated in the
annual budget approved by the Board.
 
(b) Entering into any agreement for the borrowing of money (whether in the
public or private markets), obtaining credit (other than trade credit in the
normal course of business) or amending in any material respect any of the terms
and conditions of any of the Credit Documents.
 
(c) Issuances of additional Units of the Company.
 
(d) Securing any obligations of the Company with any of its assets.
 
(e) Distributions of cash (or other Company assets) to Members.
 
(f) Acquisitions, disposals or sales of properties or assets (whether effected
by merger, sale of assets, lease or equity exchange or otherwise), other than in
the ordinary course of business or as contemplated in the annual budget approved
by the Board, and other than in any transaction involving less than $1,000,000.
 
(g) Adoption of or changes in the annual budgets which shall be prepared by the
officers of the Company in detail reasonably satisfactory to, and approved by,
the Board, and which shall be consistent with the format used by the Company for
preparation of its annual and quarterly financial statements.
 
(h) Making unbudgeted expenditures of $1,000,000 or more in any Fiscal Year.
 
(i) Approval of any Succession Plan or changes or amendments of the Succession
Plan.
 

 
 

--------------------------------------------------------------------------------

 

(j) Hiring, firing, promotion or demotion of any officer on the Senior
Management Team or the Chief Financial Officer.
 
(k) Termination and hiring of general legal counsel for the Company and the
hiring of special legal counsel.
 
(l) Approval of the Company’s expense reimbursement policies, to the extent
relating to members of the Senior Management Team, and the Company’s currency or
securities hedging and insurance policies.
 
(m) The formation of or investment in any Subsidiaries and any agreements
relating thereto, including without limitation any agreements with joint
venturers, partners or co-investors.
 
(n) The approval of any employment (or similar) contract or agreement under
which the obligations of the Company exceed (or are expected to exceed)
$1,000,000 over the term of such contract or agreement or exceed (or are
expected to exceed) $333,333 in any Fiscal Year.
 
(o) Initiating, revising or eliminating any management bonus program.
 
(p) Making any material public announcement outside the normal course of
business, unless the making of such public announcement is:  (i) necessary to
prevent a material adverse effect on the business of the Company or is otherwise
required by applicable law; or (ii) deemed necessary and appropriate by the
Senior Management Team to avoid an imminent public health danger.
 
(q) Approving all new sites for office space, plants or other operations and of
associated capital expenditures, other than those contemplated in the annual
budget approved by the Board.
 
(r) Indemnifying any officer, manager, employee or agent of the Company or its
Subsidiaries on behalf of the Company or its Subsidiaries.
 
(s) Initiating or settling any litigation where the resulting loss or damage
(plus any costs, including attorneys’ fees) will or could reasonably be
anticipated to exceed $1,000,000.
 
9.           BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
9.1 Books and Records.  The books and records of the Company shall reflect all
the Company’s transactions and shall be appropriate and adequate for the
Company’s business.  The Company shall maintain at its principal office or such
other office as the Board of Managers shall determine all of the following:
 
(a) A current list of the full name and last known business or residential
address of each Member and Manager;
 

 
 

--------------------------------------------------------------------------------

 

(b) information regarding the amount of cash and a description and statement of
the agreed value of any other property or services contributed by each Member
and which each Member has agreed to contribute in the future, and the date on
which each Member became a Member of the Company;
 
(c) A copy of the Certificate and this Agreement, including any amendments to
either thereof, together with executed copies of any powers of attorney pursuant
to which the Certificate, this Agreement or any amendments have been executed;
 
(d) Copies of the Company’s federal, state and local income tax or information
returns and reports;
 
(e) The audited financial statements of the Company; and
 
(f) The Company’s books and records.
 
9.2 Delivery to Member, Inspection; etc.  Upon the request of any Member for any
purpose reasonably related to such Member’s Interest, the Board of Managers
shall allow the Member and its designated representatives or agents, upon at
least two (2) Business Days prior written notice to the Board and during
reasonable business hours, to examine the Company’s books and records for such
purpose at the Member’s sole cost and expense.  A Member requesting such an
examination of the Company’s books and records may also request, and the Board
shall endeavor to cause, that Managers, members of the Senior Management Team,
and the independent certified public accountants for the Company be made
available to discuss such books and records.  In addition, each Member shall
have the right to obtain from the Company such other information regarding the
Company’s affairs and financial condition as is just and reasonable.  The
foregoing rights shall be subject to such reasonable standards as may be
established by the Board of Managers from time to time.  The rights and
privileges set forth in this Section 9.2 shall not apply (a) to a Member whose
Governance Rights have terminated pursuant to Section 3.5 hereof, (b) to any
assignee of a Member except to the extent required by the Act, or (c) in any
event to any Member who is employed by, retained by, Affiliated with or
Controlled by a Competing Business at the time of request or examination.
 
9.3 Accounting; Fiscal Year.  The Company shall use the accrual method of
accounting in preparing its financial reports and for tax purposes and shall
keep its books and records accordingly.  The Board of Managers may, without any
further consent of the Members (except as specifically required by the Code),
apply for IRS consent to, and otherwise effect a change in, the Company’s Fiscal
Year.
 
9.4 Reports.
 
(a) In General.  The Chief Financial Officer of the Company shall be responsible
for causing the preparation of financial reports of the Company and the
coordination of financial matters of the Company with the Company’s accountants.
 
(b) Periodic and Financial Reports.  The Company shall maintain and provide to
each Member upon request, the financial statements listed in clauses (i) and
(ii) below, prepared, in each case (other than Capital Contributions, Profits
and Losses and other
 

 
 

--------------------------------------------------------------------------------

 

allocations, distributions and Capital Accounts with respect to Member’s Capital
Accounts, which shall construed, determined and reported to Members in
accordance with this Agreement) in accordance with GAAP.
 
(i) As soon as practicable following the end of each Fiscal Year (and in any
event not later than ninety (90) days after the end of such Fiscal Year), a
balance sheet of the Company as of the end of such Fiscal Year and the related
statements of operations, Members’ Capital Accounts and changes therein, and
cash flows for such Fiscal Year, together with appropriate notes to such
financial statements, all of which shall be audited and certified by the
Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year.
 
(ii) As soon as reasonably practicable following the end of each of the first
three fiscal quarters of each Fiscal Year and following the end of each of the
first eleven (11) fiscal months of each Fiscal Year (and in any event not later
than forty-five (45) days after the end of such fiscal quarter or fiscal month,
as the case may be), an unaudited balance sheet of the Company as of the end of
such fiscal quarter or fiscal month, as the case may be, and the related
unaudited statements of operations and cash flows for such fiscal quarter or
fiscal month, as the case may be, and for the Fiscal Year to date, in each case,
to the extent the Company was in existence, setting forth in comparative form
the corresponding figures for the prior Fiscal Year’s fiscal quarter or fiscal
month, as the case may be, and the fiscal quarter or fiscal month, as the case
may be, just completed.
 
(c) Other Reports.  The Board of Managers shall cause to be delivered promptly
to Members such other information that is customarily provided the shareholders
or members, such as reports of adverse developments, management letters,
communications with Members of Managers, press releases and registration
statements.
 
9.5 Filings.  At the Company’s expense the Board of Managers shall cause the
income tax returns for the Company to be prepared and timely filed with the
appropriate authorities and to have prepared and to furnish to each Member such
information with respect to the Company (including without limitation a Schedule
setting forth such Member’s distributive share of the Company’s income, gain,
loss, deduction and credit as determined for federal income tax purposes) as is
necessary to enable such Member to prepare such Member’s federal and state
income tax returns.  The Board of Managers, at the Company’s expense, shall also
cause to be prepared and timely filed, with appropriate federal and state
regulatory and administrative authorities, all reports required to be filed by
the Company with those entities under then current applicable laws, rules and
regulations.
 
9.6 Non-Disclosure.
 
9.6.1 Each Member agrees that, except as otherwise consented to by the Board of
Managers, all non-public information furnished to such Member pursuant to this
Agreement or otherwise regarding the Company or its business that is not
generally
 

 
 

--------------------------------------------------------------------------------

 

available to the public (“Confidential Information”) will be kept confidential
and will not be disclosed by such Member, or by any of such Member’s agents,
representatives or employees, in any manner, in whole or in part, except that
(a) each Member shall be permitted to disclose such Confidential Information to
those of such Member’s agents, representatives and employees who need to be
familiar with such information in connection with such Member’s investment in
the Company and who are charged with an obligation of confidentiality, (b) each
Member shall be permitted to disclose such Confidential Information to such
Member’s partners and equity holders so long as they agree to keep such
information confidential on the terms set forth herein, (c) each Member shall be
permitted to disclose Confidential Information to the extent required by law, so
long as such Member shall have first provided the Company a reasonable
opportunity to contest the necessity of disclosing such information and (d) each
Member shall be permitted to disclose Confidential Information to the extent
necessary for the enforcement of any right of such Member arising under this
Agreement.  Notwithstanding the foregoing, each Member (and each employee,
representative or other agent of the Member) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to the Member relating to such tax treatment and tax
structure.
 
9.6.2 Each Member agrees that it shall be liable for any breach or violation of
the provisions of Section 9.6.1 by any of its respective Affiliates (other than
the Company).  The covenants and undertakings contained in Section 9.6.1 relate
to matters which are of a special, unique and extraordinary character and a
violation of any of the terms of Section 9.6.1 will cause irreparable injury to
the Company, the amount of which will be impossible to estimate or determine and
which cannot be adequately compensated.  Accordingly, the remedy at law for any
breach of Section 9.6.1 may be inadequate.  Therefore, notwithstanding anything
to the contrary, the Company shall be entitled to an injunction, restraining
order or other equitable relief from any court of competent jurisdiction in the
event of any breach of any provision of Section 9.6.1 without the necessity of
proving actual damages or posting any bond whatsoever.  The rights and remedies
provided by Section 9.6.1 are cumulative and in addition to any other rights and
remedies which the Company may have hereunder or at law or in equity.
 
9.6.3 Each Member is aware that (i) Leucadia is an “issuer” of securities under
United States securities laws and (ii) that United States securities laws
prohibit any individual who has received from an issuer or any of its Affiliates
(including with respect to Leucadia, the Company) any material, non-public
information regarding such issuer or any of its Affiliates from purchasing or
selling securities of such issuer or from communicating such information to any
other individual under circumstances in which it is reasonably foreseeable that
such individual is likely to purchase or sell securities of such issuer.  As a
consequence of its respective investments in the Company, each Member will from
time to time receive confidential information concerning the Company that will
constitute material, non-public information concerning Leucadia.  Each Member
acknowledges this prohibition and agrees to advise its respective Affiliates of
this prohibition.
 

 
 

--------------------------------------------------------------------------------

 

9.7 Restrictions on Receipt.  The rights of Members to receive reports or to
request information pursuant to this Article 9 shall be subject to Section 3.5.
 
10.           TAX MATTERS MEMBER
 
10.1 Tax Matters Member.  The Board of Managers shall designate a qualifying
Member to act as the tax matters partner within the meaning of and pursuant to
Regulations Sections 301.6231(a)(7)-1 and -2 or any similar provision under
state or local law; provided, however, that the Tax Matters Member shall not
have any right to settle or compromise any material matter raised by the IRS
without the approval of the Board of Managers, and the other Members shall be
kept informed of, and shall be given an opportunity to discuss with the Tax
Matters Member, all such matters which the Tax Matters Member deems to be
material; provided, however, that if a tax settlement proposed by the Tax
Matters Member (A) involves an income inclusion and/or a denial of deduction for
the Company that in the aggregate exceeds $10 million and (B) relates to (i) a
taxable period that includes the Effective Date or begins on or after the
Effective Date or (ii) any other taxable period of the Company that could have
an effect on Leucadia (including for this purpose an effect that occurs in a
later taxable period), then such proposed settlement shall be subject to each
Member’s review and consent, which consent shall not be unreasonably withheld,
conditioned or delayed.  With respect to tax settlements in respect of a tax
period of the Company ending prior to the Effective Date that is not described
in clause (B)(ii) of the preceding sentence and as to which USPB is the Tax
Matters Member, no approval of the Members is required.  In the event that the
consent of a Member is required and such Member does not consent to such
proposed settlement (a “Non-Consenting Member”), the Non-Consenting Member shall
indemnify and hold harmless each other Member on an after tax basis to the
extent that the final outcome of the tax controversy for a Member is more
adverse than the proposed settlement (including, without limitation, for this
purpose the amount and timing of utilization of a Member’s net operating losses
and a Member’s share of any costs and expenses incurred by the Company in
connection with such controversy occurring after the proposed settlement
date).  Unless and until another Member is designated as the tax matters partner
by the Board, Leucadia shall be the tax matters partner of the Company and in
such capacity is referred to as the “Tax Matters Member”.
 
10.2 Indemnity of Tax Matters Member.  The Company shall indemnify and reimburse
the Tax Matters Member for all expenses (including legal and accounting fees)
incurred as Tax Matters Member pursuant to this Article 10 in connection with
any administrative or judicial proceeding with respect to the tax liability of
the Members attributable to their respective interests in the Company.
 
10.3 Tax Returns.  Unless otherwise agreed by the Board of Managers, all returns
of the Company shall be prepared by the Company’s independent certified public
accountants.
 
10.4 Tax Elections.  The Board of Managers shall, without any further consent of
the Members being required (except as specifically required herein), cause the
Company to make any and all elections for federal, state, local, and foreign tax
purposes including, without limitation, any election, if permitted by applicable
law:  (i) to make the election provided for in Code Section 6231(a)(1)(B)(ii) or
take any other action necessary to cause the provisions of Code Sections 6221
through 6231 to apply to the Company (ii) to take any action necessary or
 

 
 

--------------------------------------------------------------------------------

 

appropriate to continue the election made by the Partnership pursuant to Code
Section 754 as in effect on the Effective Date, including making a new or a
protective Section 754 election, to ensure that such Section 754 election is and
remains effective and that the Section 754 election is not revoked without the
consent of all Members, and to adjust the basis of Property pursuant to Code
Sections 734(b) and 743(b), or comparable provisions of state, local or foreign
law, in connection with Transfers of Interests and Company distributions; (iii)
to extend the statute of limitations for assessment of tax deficiencies against
the Members with respect to adjustments to the Company’s federal, state, local
or foreign tax returns; and (iv) to the extent provided in Code Sections 6221
through 6231 and similar provisions of federal, state, local, or foreign law, to
represent the Company and the Members before taxing authorities or courts of
competent jurisdiction in tax matters affecting the Company or the Members in
their capacities as Members, and to file any tax returns and execute any
agreements or other documents relating to or affecting such tax matters,
including agreements or other documents that bind the Members with respect to
such tax matters or otherwise affect the rights of the Company and the Members.
 
10.5 Tax Information.  Necessary tax information shall be delivered to each
Member as soon as practicable after the end of each Fiscal Year of the Company
but not later than five (5) months after the end of each Fiscal
Year.  Notwithstanding anything herein to the contrary, the Tax Matters Member
shall, upon receipt of notice from the IRS, give notice of an administrative
proceeding with respect to the Company to all Members in accordance with, and as
if such Members were each a “notice partner” pursuant to, Section 6231(a)(8) of
the Code.
 
11.           TRANSFER OF INTERESTS
 
11.1 Restricted Transfer.  Except for Transfers pursuant to Section 11.2 to a
Permitted Transferee and pursuant to Section 12.1, 12.2, 12.3 or 12.5, no Member
shall Transfer all or any part of its Units, or the economic or other rights
that comprise such Member’s Interest, unless such Transfer is first approved by
the Board of Managers, which approval may be granted or withheld in the sole
discretion of the Board of Managers.  Notwithstanding the foregoing sentence and
any other provisions of this Agreement, neither Leucadia nor USPB shall Transfer
all or any part of its Units, or the economic or other rights that comprise such
Member’s Interest, other than, in the case of Leucadia, to a Permitted
Transferee (to which transfer the Applicable Holding Period shall not apply),
prior to expiration of the Applicable Holding Period without the consent of the
other.  In no event will a Member other than Leucadia or its Permitted
Transferees be permitted to Transfer all or any of its Units, or all or any part
of the economic or other rights that comprise such Member’s Interest, to a
Competing Business.  The Company shall maintain a record of the ownership of
Units which shall, initially, be as set forth on Exhibit 3.1 and which shall be
amended from time to time to reflect permitted Transfers of ownership of
Units.  Subject to restrictions on the transferability of Units as set forth
herein, Units shall be Transferred by delivery to the Company of an instruction
by the registered owner of a Unit requesting registration of Transfer of such
Units and the recording of such Transfer in the records of the Company.
 
11.2 Permitted Transferees.  Subject to Sections 11.3 and 11.4, a Member shall
be entitled to Transfer all or any portion of such Member’s Units to a direct or
indirect Subsidiary of the Member, or in the case of a Member that is a
Subsidiary of Leucadia, to another Subsidiary of Leucadia, holding the Units
being Transferred (such Subsidiary referred to as a
 

 
 

--------------------------------------------------------------------------------

 

“Permitted Transferee”).  In no event shall all or any part of a Unit be
Transferred to a minor or incompetent except in trust or pursuant to the Uniform
Gifts to Minors Act.
 
11.3 Transfer Requirements.  No Person to whom any of a Member’s Units are
Transferred (including a Permitted Transferee) shall be admitted to the Company
as a Member (as limited under certain circumstances in accordance with Section
11.8) unless the following conditions are satisfied or such conditions are
waived by the Board of Managers.
 
(a) A duly executed written instrument of Transfer is provided to the Board,
specifying the Units being Transferred and setting forth the intention of the
Member effecting the Transfer that the transferee succeed to a portion or all of
such Member’s Units;
 
(b) an opinion of responsible counsel (who may be counsel for the Company),
reasonably satisfactory in form and substance to the Board to the effect that:
 
(i) such Transfer would not violate the Securities Act or any state securities
or blue sky laws applicable to the Company or the Interest to be Transferred;
 
(ii) such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code;
 
(iii) such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes; and
 
(iv) such Transfer would not cause a termination of the Company for federal
income tax purposes.
 
(c) The Member effecting the Transfer and the transferee execute any other
instruments that the Board of Managers deems reasonably necessary or desirable
for admission of the transferee, including the written acceptance by the
transferee of this Agreement and such transferee’s agreement to be bound by and
comply with the provisions hereof and execution and delivery to the Board of a
special power of attorney as provided in Section 18.3; and
 
(d) The Member effecting the Transfer or the transferee pays to the Company a
transfer fee in an amount sufficient to cover the reasonable expenses incurred
by the Company in connection with the admission of the transferee.
 
11.4 Consent.  Subject to Section 11.8, each Member hereby agrees that upon
satisfaction of the terms and conditions of this Article 11 with respect to any
proposed Transfer, the Person proposed to be such transferee may be admitted as
a Member.
 
11.5 Withdrawal of Member.  If a Member Transfers all of its Units pursuant to
Section 11.1 and the transferee of such interest is admitted as a Member
pursuant to Section 11.3 (whether or not such Member’s status is limited
pursuant to Section 11.8), such transferee shall be admitted to the Company as a
Member effective on the effective date of the Transfer or such
 

 
 

--------------------------------------------------------------------------------

 

other date as may be specified when the transferee is admitted and, immediately
following such admission, the transferor Member shall cease to be a Member of
the Company.  Upon the transferor Member’s withdrawal from the Company, the
withdrawing Member shall not be entitled to any Distributions, or any other
rights associated with an Interest in the Company, from and after the date of
such withdrawal or Transfer.
 
11.6 Noncomplying Transfers Void.  Any Transfer in contravention of this Article
11 shall be void and of no effect, and shall not bind nor be recognized by the
Company.
 
11.7 Amendment of Exhibit 3.1.  In the event of the admission of any transferee
as a Member of the Company, the Board of Managers shall promptly amend Exhibit
3.1 to reflect such Transfer or admission, as the case may be, and it shall
deliver promptly to each Member a copy of such amended Exhibit 3.1.
 
11.8 Limited Interests.  If the Interests with respect to Units held by a Member
have been limited as required by Section 3.5 and such Member shall wish to
Transfer, or shall have Transferred, Units in accordance with this Article 11,
the limitations imposed by Section 3.5 on such Interests shall be removed only
with the consent of the Board of Managers.
 
12.           FIRST OFFER; TAG-ALONG, TAKE-ALONG
 
RIGHTS; LIQUIDITY OPTION
 
12.1 Offers to Leucadia.
 
12.1.1 Right of First Offer/Refusal.  If, after the Applicable Holding Period,
any Member other than Leucadia or its Permitted Transferees (for purposes of
this Section 12.1, the “Selling Member”) wishes to Transfer all or any portion
of its Units, whether on its own initiative or in response to a bona fide offer
from any Person, it shall give written notice (the “Notice of Sale”) to Leucadia
(with a copy to the other Members)  of the Units subject to such proposed
Transfer (the “Offered Units”), the proposed offer or sale price (subject to
Section 12.1.5), the terms of the proposed Transfer and the name and address of
the proposed transferee (if applicable); provided, however, that no proposed
transferee may be a Competing Business or Control a Competing Facility.  The
receipt of the Notice of Sale by Leucadia shall constitute an offer by the
Selling Member to sell the Offered Units to Leucadia.  Such offers, unless
revoked by written notice given by the Selling Member to Leucadia prior to
acceptance by Leucadia shall remain outstanding for a period of ten (10)
Business Days after receipt of the Notice of Sale by Leucadia (the “Offer
Period”).  Leucadia may accept such offer as to all of the Offered Units by
giving written notice to the Selling Member (with a copy to the other Members)
(a “Notice of Purchase”) of its intention to purchase such Offered Units at the
same price and on the same terms specified in the Notice of Sale.
 
12.1.2 Closing.  If Leucadia gives a Notice of Purchase for the Offered Units
pursuant to this Section 12.1, the closing of the purchase by Leucadia of the
Offered Units shall take place as soon as reasonably practicable and in no event
later than 60 days after the date of such Notice of Purchase or such longer
period of time as may be required to obtain final regulatory approval, which
Leucadia and the Selling Member agree to use
 

 
 

--------------------------------------------------------------------------------

 

their respective commercially reasonable efforts to obtain, at the principal
office of the Company, or at such other time and location as the parties to such
purchase may mutually determine at the same price and on terms identical in all
material respects to the terms as specified in the Notice of Sale.
 
12.1.3 Transfer.  If, at the close of the Offer Period, Leucadia has not given a
Notice of Purchase for all of the Offered Units, or if payment therefor has not
been made within 60 days (or such longer period of time as may be required to
obtain any final regulatory approvals, which Leucadia and such Selling Member
agree to use their respective commercially reasonable efforts to obtain) after
receipt of the Notice of Purchase (or such longer period as authorized under
Section 12.1.2) from Leucadia, the Selling Member shall have 90 days (the
conclusion of such period, the “Final Transfer Date”) in which to Transfer the
Offered Units to the purchaser specified in the Notice of Sale, if one was
specified, at a price not less than 100% of the price specified in the Notice of
Sale and on terms and conditions not materially more favorable to the transferee
than the terms and conditions specified in the Notice of Sale; provided,
however, that the identity of the transferee must be reasonably satisfactory to
the Board.
 
12.1.4 New Notice of Sale Required if Reduction in Price.  If (a) after the
close of the Offer Period and prior to the consummation of the Transfer
permitted by Section 12.1.3, the Selling Member wishes to Transfer the Offered
Units at a price that is lower than 100% of the price stated in the Notice of
Sale or on terms and conditions materially more favorable to the transferee than
the price and other terms and conditions contained in the Notice of Sale or the
identity of the proposed transferee shall change, or (b) the Selling Member
shall not have completed the proposed Transfer on or before the Final Transfer
Date, then the Notice of Sale shall be null and void, and the Selling Member
shall be required to separately comply with the provisions of this Section 12.1
(including re-offering the Offered Units to Leucadia on such new terms and
conditions, if applicable.)
 
12.1.5 Remain Subject.  Units transferred pursuant to this Section 12.1 shall
remain subject to the terms of this Agreement (including this Section 12.1), and
such Transfers shall be subject to Section 11.3.
 
12.1.6 Right to Delegate.  Leucadia shall have the right to delegate all or part
of its rights and obligations pursuant to this Section 12.1 to any Permitted
Transferee or to the Company; provided, however, that in the event that after
any such delegation from Leucadia to such Permitted Transferee or the Company,
such Permitted Transferee or the Company fails to perform its obligations
hereunder in accordance with the provisions of this Section 12.1, Leucadia shall
be responsible to perform and complete such Permitted Transferee’s or the
Company’s obligations contained in this Section 12.1.
 
12.2 Tag-Along Rights.
 
12.2.1 Tag-Along Right.  With respect to any proposed Transfer before or after
the Applicable Holding Period (for purposes of this Section 12.2, a “Sale”) by
Leucadia (or its Permitted Transferees) as the Seller (for purposes of this
Section 12.2,
 

 
 

--------------------------------------------------------------------------------

 

the “Initiating Seller”) of Units held by it (each such percentage, for purposes
of this Section 12.2, a “Sale Percentage”) to a Person other than a Permitted
Transferee (for purposes of this Section 12.2, the “Proposed Transferee”), each
other Member shall have the right (the “Tag-Along Right”) to include in the Sale
a number of Units equal to the Sale Percentage of the total number of Units held
by such other Member (for purposes of this Section 12.2, each Member so electing
being referred to herein as a “Selling Member”).  Any Units purchased from a
Selling Member pursuant to this Section 12.2 shall be purchased at the same
price per Unit and for the same form of consideration, and shall be purchased on
the same terms and conditions, as the Units being transferred by the Initiating
Seller.
 
12.2.2 Notice of Proposed Sale.  The Initiating Seller shall, not less than 30
days prior to a proposed Sale to which Section 12.2.1 is applicable, give
written notice to each other Member of such proposed Sale.  Such notice (the
“Notice of Proposed Sale”) shall set forth:  (a) the number of Units proposed to
be Transferred, (b) the name and address of the Proposed Transferee, (c) the
maximum and minimum per Unit purchase price or, if not in cash, proposed
consideration and the other principal terms and conditions of the proposed Sale,
(d) that the Proposed Transferee has been informed of the Tag-Along Right
provided for in Section 12.2.1 and has agreed to purchase Units in accordance
with the terms of this Section 12.2 and (e) that the Initiating Seller has
agreed to consummate the Sale, subject only to any required regulatory
approvals, this Section 12.2 and Article 11 of this Agreement.
 
12.2.3 Exercise of Tag Along Right.  The Tag-Along Right may be exercised by a
Selling Member by giving written notice to the Initiating Seller (the “Tag-Along
Notice”) within 15 days following such Selling Member’s receipt of the Notice of
Proposed Sale to Members (the “Tag-Along Period”).  Each Member who does not
deliver a Tag-Along Notice to the Initiating Seller within the Tag-Along Period
shall be deemed to have waived all of such Member’s rights under this Section
12.2 with respect to inclusion of such Member’s Units in such proposed Sale, and
the Initiating Seller, subject to the participation of the Selling Members, if
any, shall have the right, for a 180- day period after the expiration of the
Tag-Along Period (or for such longer period of time as may be required to obtain
any final regulatory approvals, which the Initiating Seller agrees to use its
commercially reasonable efforts to obtain) to Transfer the Units specified in
the Notice of Proposed Sale to the Proposed Transferee at a per Unit purchase
price no greater than the maximum (and no less than the minimum) per Unit
purchase price set forth in the Notice of Proposed Sale and on other principal
terms which are not materially more favorable to the Initiating Seller and the
Selling Members than those set forth in the Notice of Proposed Sale.
 
12.2.4 Default by Proposed Transferee.  In the event that the Proposed
Transferee does not agree to purchase or the Proposed Transferee does not
purchase the portion of each Selling Member’s Interest specified in any
Tag-Along Notice on the same terms and conditions as specified in the applicable
Notice of Proposed Sale, then the Initiating Seller shall not be permitted to
sell its Units to the Proposed Transferee unless the Initiating Member shall
acquire from the Selling Members such of the Selling
 

 
 

--------------------------------------------------------------------------------

 

Member’s Interest as should have been but was not purchased by the Proposed
Transferee on the same terms and conditions as set forth in Section 12.2.3.
 
12.2.5 Irrevocable Offer.  The offer of each Selling Member contained in such
Selling Member’s Tag-Along Notice shall be irrevocable, and, to the extent such
offer is accepted, such Selling Member shall be bound and obligated to Transfer
in the proposed Sale on the same terms and conditions, as the Initiating Seller,
up to such amount of Units as such Selling Member shall have specified in such
Selling Members Tag-Along Notice; provided, however, that (a) if the principal
terms of the proposed Sale change with the result that the per Unit purchase
price shall be less than the minimum per Unit purchase price set forth in the
Notice of Proposed Sale to Members or the other principal terms shall be
materially less favorable to the Initiating Seller and the Selling Members than
those set forth in the Notice of Proposed Sale to Members, each Selling Member
shall be permitted to withdraw the offer contained in such Selling Members
Tag-Along Notice and shall be released from such Selling Member’s obligations
thereunder, (b) the Selling Members shall be obligated to sell only the Sale
Percentage of total Units held by the Selling Members equal to the percentage of
total Units being sold by the Initiating Seller and (c) if at the end of the
180th day following the date of the effectiveness of the Notice of Proposed Sale
(or for such longer period of time as may be required to obtain any final
regulatory approvals, which the Initiating Seller agrees to use its commercially
reasonable efforts to obtain) the Initiating Seller has not completed the
proposed Sale, each Selling Member shall be released from the obligations under
such Member’s respective Tag-Along Notice, any related Notice of Proposed Sale
shall be null and void, and it shall be necessary for separate such notice to be
furnished, and the terms and provisions of this Section 12.2 separately complied
with, in order to consummate such Sale pursuant to this Section 12.2.
 
12.2.6 Additional Compliance.  If, prior to consummation, the terms of the
proposed Sale shall change with the result that the per Unit purchase price
shall be greater than the maximum per Unit purchase price set forth in any
Notice of Proposed Sale or the other principal terms shall be materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in such Notice of Proposed Sale, then, unless all Members have exercised their
Tag-Along Rights, such Notice of Proposed Sale shall be null and void, and it
shall be necessary for a separate such Notice of Proposed Sale to be furnished,
and the terms and provisions of this Section 12.2 separately complied with, in
order to consummate such proposed Sale pursuant to this Section 12.2.
 
12.3 Take-Along Rights.
 
12.3.1 Take-Along Right.  Each Member other than Leucadia hereby agrees, if
requested by Leucadia or its Permitted Transferees (for purposes of this Section
12.3, the “Initiating Seller”) at any time after expiration of the Applicable
Holding Period (including after a Put Notice has been delivered in accordance
with Section 12.5), to Transfer for value (for purposes of this Section 12.3, a
“Sale”) the same percentage of the Units held by such Member as is being sold by
the Initiating Seller (for purposes of this Section 12.3, the “Sale
Percentages”) to a Person other than an Affiliate of the Initiating Seller (for
purposes of this Section 12.3, the “Proposed Transferee”) in the manner and
 

 
 

--------------------------------------------------------------------------------

 

on the terms set forth in this Section 12.3 in connection with the Sale by the
Initiating Seller of the Sale Percentage of Units by the Initiating Seller.
 
12.3.2 Take-Along Notice.  If the Initiating Seller elects to exercise its
rights under Section 12.3.1 (the “Take-Along Right”), a notice (a “Take-Along
Notice”) shall be furnished by the Initiating Seller to each Member (for
purposes of this Section 12.3, the “Selling Member”).  A Take-Along Notice shall
set forth the principal terms of the proposed Sale insofar as it relates to the
Interest to be purchased from the Initiating Seller, the Sale Percentage, the
per Unit purchase price and the name and address of the Proposed Transferee.  If
the Initiating Seller consummates the Sale referred to in the Take-Along Notice,
the Selling Member shall be bound and obligated to sell the appropriate
proportion of such Selling Member’s Units in the Sale on the same terms and
conditions as the Initiating Seller shall sell its Units in the Sale.  If at the
end of 120 days following the date of the effectiveness of the Take-Along Notice
(or such later date as may be required to obtain any final regulatory approvals,
which the Initiating Seller agrees to use its commercially reasonable efforts to
obtain) the Initiating Seller has not completed the Sale, the Selling Member
shall be released from its obligation under the Take-Along Notice, and it shall
be necessary for a new and separate Take-Along Notice to be furnished and the
terms and provisions of this Section 12.3.2 to be separately complied with in
order to consummate such Sale pursuant to this Section 12.3, unless the failure
to complete such Sale resulted from any failure by the Selling Member to comply
in any material respect with the terms of this Section 12.3.  A Take-Along
Notice delivered pursuant to Section 12.3 shall have precedence over any Put
Notice or Call Notice delivered pursuant to Section 12.5, and if the Initiating
Seller exercises its Take-Along Rights after a Put Notice or Call Notice has
been delivered under Section 12.5, all time frames in Section 12.5 shall be
tolled to accommodate such Take-Along Rights for a period not to exceed 120
days.
 
12.4 Miscellaneous.  The following provisions shall be applied to any Transfer
to which Section 12.2 or 12.3 applies:
 
12.4.1 Consideration.  In the event the consideration to be paid in exchange for
the Units in the proposed Sale pursuant to Section 12.2 or Section 12.3 includes
any securities and the receipt thereof by any Selling Member would require under
applicable law (i) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities or
(ii) the provision to any Selling Member of any information other than such
information as a prudent issuer would generally furnish in an offering made
solely to Accredited Investors, the Initiating Seller shall be obligated only to
use its commercially reasonable efforts to cause such requirements to be
complied with to the extent necessary to permit such Selling Member to receive
such securities, it being understood and agreed that the Initiating Seller shall
not be under any obligation to effect a registration of such securities under
the Securities Act or similar statutes.  Notwithstanding any provisions of this
Section 12.4, if use of commercially reasonable efforts by the Initiating Seller
shall not have resulted in such requirements being complied with to the extent
necessary to permit such Selling Member to receive such securities, or if
regulatory restrictions prevent a Selling Member from holding such securities
and the Initiating Seller, after using commercially reasonable efforts, is
unable
 

 
 

--------------------------------------------------------------------------------

 

to structure the transaction in a way that meets such regulatory requirements,
the Initiating Seller shall cause to be paid to such Selling Member in lieu
thereof, against surrender of the Interest which would have otherwise been sold
by such Selling Member to the Proposed Transferee in the Sale, an amount in cash
equal to the fair market value (as determined by the Board in good faith) of the
securities which such Selling Member would otherwise receive as of the date of
the issuance of such securities in exchange for Members’ Units.  The obligation
of the Initiating Seller to use commercially reasonable efforts to cause such
requirements to have been complied with to the extent necessary to permit a
Selling Member to receive such securities shall be conditioned on such Selling
Member executing such documents and instruments, and taking such other actions
(including without limitation, if required by the Initiating Seller, agreeing to
be represented during the course of such transaction by a “purchaser
representative” (as defined in Regulation D) in connection with evaluating the
merits and risks of the prospective investment and acknowledging that such
Selling Member was so represented), as the Initiating Seller shall reasonably
request in order to permit such requirements to be complied with.  Unless the
Selling Member in question shall have taken all actions reasonably requested by
the Initiating Seller in order to comply with the requirements under Regulation
D, such Selling Member shall not have the right to require the payment of cash
in lieu of securities under this Section 12.4.1.
 
12.4.2 Cooperation.  Each Selling Member in a Sale pursuant to Section 12.2 or
12.3, as the case may be, whether in its capacity as such or as a Member, member
of the Board of Managers, officer or agent of the Company, or otherwise, shall
to the fullest extent permitted by law take or cause to be taken all such
actions as may be reasonably requested in order expeditiously to consummate each
Sale pursuant to Section 12.2 or Section 12.3 hereof and any related
transactions, including, without limitation, executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities; and otherwise cooperating with the Initiating Seller and the
Proposed Transferee; provided, however, that the Selling Members shall be
obligated to become liable (severally and not jointly) in respect of any
representations, warranties, covenants, indemnities or otherwise to the Proposed
Transferee solely to the extent provided in the immediately following
sentence.  Without limiting the generality of the foregoing, each Selling Member
agrees to execute and deliver such agreements as may be reasonably specified by
the Initiating Seller to which the Initiating Seller will also be party,
including, without limitation, agreements to (a) make individual representations
as to the title to its Interest and the power, authority and legal right to
transfer such Interest to the extent such agreements are also made by the
Initiating Seller and (b) be liable in respect of any purchase price escrow or
adjustment provisions or reduction in purchase price as may apply to Members
generally resulting from representations, warranties, covenants and indemnities
in respect of the Company to the extent that the Initiating Seller is also
liable; provided, however, that, (i) except with respect to individual
representations, warranties, covenants, indemnities and other agreements of
holders of Units, the aggregate amount of such liability shall not exceed the
lesser of (a) such Selling Member’s pro rata portion of any such liability, in
accordance with such Selling Member’s portion of the total value of Interests
included in the Sale or (b) the proceeds to such Selling Member as a result of
 

 
 

--------------------------------------------------------------------------------

 

such Sale and (ii) with respect to individual representations, warranties,
covenants, indemnities and other agreements of holders of Interests, the
aggregate amount of such liability shall not exceed the proceeds to such Selling
Member as a result of such Sale.
 
12.4.3 Closing.  The closing of a Sale pursuant to Section 12.2 or Section 12.3
shall take place at such time and place as the Initiating Seller shall specify
by reasonable advance notice to each Selling Member.  It is understood and
agreed that the Initiating Seller shall not have any liability to any other
Member arising from, relating to or in connection with any proposed transaction
which has been the subject of a Tag-Along Notice or a Take-Along Notice, whether
or not such proposed transaction is consummated, other than liability for breach
of the applicable provisions of this Agreement.
 
12.4.4 Remain Subject.  Units transferred pursuant to Sections 12.2 and 12.3
shall remain subject to the provisions of this Agreement.
 
12.5 Liquidity Options.
 
12.5.1 Put.
 
(a) Put Notice.  Each of USPB, New Kleinco and NBPCo (including for the purposes
of this Section 12.5, their respective Permitted Transferees that have become
Members) may, by giving written notice (the “Put Notice”) to Leucadia at any
time during the Put Election Periods with respect to that portion of such
Member’s Units as is set forth in Section 12.5.1(b) below, elect to sell to
Leucadia all or any portion of the Units held by such Member specified in the
Put Notice (each such Member delivering a Put Notice, for purposes of this
Section 12.5, a “Putting Member”).  All Units identified in a Put Notice with
respect to a particular Member shall be referred to as “Put Units”.  All Put
Units referred to in a Put Notice shall be valued pursuant to the provisions of
Section 12.5.3 below.  Putting Members with respect to a particular Put Date are
referred to herein as the “Put Member(s)”.  By delivering a Put Notice, the
Putting Member is irrevocably committing to sell to Leucadia (or the Company, as
provided in Section 12.5.4.2 below) the Put Units specified in the Put
Notice.  Each Member hereby agrees to be bound by the terms of any Put Notice
delivered in accordance with this Agreement.
 
(b) Put Period.  Each Putting Member (together with its respective Permitted
Transferees that have become Members) shall be eligible to deliver a Put Notice
in accordance with Section 12.5.1(a)(i) with respect to up to one-third of the
Aggregate Units held by the Putting Member during the period commencing on the
five (5) year anniversary of the Effective Date and ending thirty (30) days
thereafter, (ii) with respect to up to one-third of each such Putting Member’s
Aggregate Units during the period commencing on the seven (7) year anniversary
of the Effective Date and ending thirty (30) days thereafter and (iii) with
respect to any remaining portion of each Putting Member’s Aggregate Units during
the period commencing on the ten (10) year anniversary of the Effective Date and
ending thirty (30) days thereafter; provided, however, that no Putting Member
may provide a Put Notice pursuant to this Section 12.5 with respect to less than
20% of such Putting Member’s Aggregate Units.  With respect
 

 
 

--------------------------------------------------------------------------------

 

to USPB, USPB shall also have the right to deliver a Put Notice to Leucadia at
any time during the period commencing on the date on which USPB is no longer
obligated to deliver cattle to the Company pursuant to the Cattle Purchase and
Sale Agreement (the “Cattle Agreement Trigger”) and ending 180 days
thereafter.  With respect to New Kleinco, New Kleinco shall also have the right
to deliver a Put Notice to Leucadia at any time during the period commencing on
the date on which Klein is no longer employed by the Company (the “Klein
Non-employment Trigger”) and ending 180 days thereafter.  Such fifth, seventh
and tenth anniversary dates, the date of the Cattle Agreement Trigger and the
date of the Klein Non-employment Trigger are individually referred to herein as
a “Put Date” and are collectively referred to here as the “Put Dates.”  The
thirty (30) day period beginning on the fifth, seventh and tenth anniversary
dates, the one hundred eighty (180) day period beginning on the Cattle Agreement
Trigger and the one hundred eighty (180) day period beginning on the Klein
Non-employment Trigger shall be referred to as a “Put Election Period;” provided
that, if the Initiating Seller has notified USPB, NBPCo and New Kleinco and
their respective Permitted Transferees that the Initiating Seller has, in good
faith, taken steps to sell the Company, the applicable Put Election Period shall
be tolled for a period not to exceed 120 days to permit the Initiating Seller to
implement such sale.
 
12.5.2 Call.
 
(a) Call Notice.  Leucadia (including for the purposes of this Section 12.5, its
Permitted Transferees that have become Members) may, by giving written notice
(the “Call Notice”) to each of USPB, New Kleinco and/or NBPCo (including for
purposes of this Section 12.5, their respective Permitted Transferees that have
become Members) at any time during the respective Call Election Period
applicable to such Member, elect to purchase from such Member, all or any
portion of the Units held by such Member specified in the Call Notice (each such
Member to which Leucadia delivers a Call Notice, for purposes of this Section
12.5, a “Called Member”).  All Units identified in a Call Notice with respect to
a particular Member shall be referred to as “Call Units”.  All Call Units
referred to in a Call Notice shall be valued pursuant to the provisions of
Section 12.5.3 below.  Called Members with respect to a particular Call Date are
referred to herein as the “Call Member(s)”.  By delivering a Call Notice,
Leucadia is irrevocably committing to purchase the Call Units from the Called
Member.  Each Member hereby agrees to be bound by the terms of any Call Notice
delivered in accordance with this Agreement.
 
(b) Call Period.  Leucadia shall be eligible to deliver a Call Notice in
accordance with Section 12.5.2(a) with respect to all or any portion of the
Units held by such Member (i) in the case of USPB, at any time (x) during the
period commencing on the date of the Cattle Agreement Trigger and ending 180
days thereafter and (y) during the period commencing on the date USPB owns less
than twenty (20%) of USPB’s Aggregate Units and ending 180 days thereafter, (ii)
in the case of any Member other than USPB, after the ten (10) year anniversary
of the Effective Date, at any time during the period commencing on the date such
Member owns less than fifty percent (50%) of such Member’s Aggregate Units and
ending 180 days thereafter, and (iii) in the case of New Kleinco, also at any
time during the period commencing on the date of the Klein
 

 
 

--------------------------------------------------------------------------------

 

Non-employment Trigger and ending 180 days thereafter.  The beginning dates of
such periods are individually referred to herein as a “Call Date” and are
collectively referred to here as the “Call Dates.”  The 180 day periods
beginning on the Call Dates shall be referred to as a “Call Election Period”;
provided that, if Leucadia has notified USPB and NBPCo and their respective
Permitted Transferees that Leucadia has, in good faith, taken steps to sell the
Company, the applicable Call Election Period shall be tolled for a period not to
exceed 120 days to permit Leucadia to implement such sale.
 
12.5.3 Determination of Fair Value; Appraisal.  The Fair Value of the Put/Call
Units shall be as of the applicable Put/Call Date, which shall be determined by
agreement between Leucadia, on the one hand, and the Put/Call Member(s) on the
other hand, and shall be determined within twenty (20) Business Days after the
delivery of the Put Notice or Call Notice, as the case may be.  If Leucadia and
the Put/Call Member(s) are unable to agree on the Fair Value of the Put/Call
Units as of the applicable Put/Call Date within such period, the Put/Call
Member(s) as a group on the one hand and Leucadia on the other hand will each
designate an appraiser to determine the Fair Value of the Put/Call Units as of
the applicable Put/Call Date, such appraisals to be delivered no later than
forty-five (45) Business Days after the delivery of the Put Notice or Call
Notice, as the case may be.  If the lower of the two initial appraisals is equal
to or greater than 90% of the higher of the two initial determinations, the Fair
Value of the Put/Call Units shall be the average of the two determinations.  If
the lower of the two initial appraisals is less than 90% of the higher of the
initial appraisals with respect to any Put/Call Units, Leucadia and the Put/Call
Member(s) shall attempt in good faith for a period of ten (10) Business Days
following the later of the dates on which the two initial appraisals were
delivered to determine a mutually acceptable Fair Value of the Put/Call
Units.  If an agreement is not reached during such period, Leucadia and the
Put/Call Member(s) shall promptly (but in any event within five (5) Business
Days after the completion of such ten Business Day period) direct the appraisers
to designate a third appraiser to determine, within ten Business Days after such
designation, which appraisal of the Fair Value of such Put/Call Units by the
initial two appraisers is the more accurate appraisal of Fair Value of such
Put/Call Units in the sole discretion of such third appraiser (who shall be
limited to choosing one of the two initial determinations of Fair Value of the
Put/Call Units).  The determination of Fair Value by such third appraiser shall
be final and binding on all parties.  Each party shall pay the cost of its
initially appointed appraiser, and if a third appraiser is necessary, the
appraisal costs of the third appraiser shall be shared equally by the Put/Call
Member(s) (pro rata in accordance with the number of Put/Call Units), on the one
hand, and Leucadia, on the other hand.  The “Fair Value” with respect to a Unit
shall be the fair market value of a Unit, determined on the basis of the
aggregate equity value of the Company, valuing such Unit as a proportionate
interest in a going concern with reference to the relative economic rights and
preferences of each Unit as set forth in Article 5, but without discount for
marketability, lack of liquidity, minority status or otherwise.  The Fair Value
shall not take into account the value of the Company or Leucadia’s Interests, in
each case, reflected on Leucadia’s books and records or financial statements.
 

 
 

--------------------------------------------------------------------------------

 

12.5.4 Sale Notice; Assumption of Obligations.
 
12.5.4.1 Following the establishment of the Fair Value of the Put/Call Units, as
of the applicable Put/Call Date, the Put/Call Member(s) shall sell, and Leucadia
shall purchase, all of the Put/Call Units for the Fair Value of the Put/Call
Units, without interest, on a date mutually agreed by Leucadia and the
applicable Put/Call Members (the “Pay Date”) that is no later than 180 days
following the date that the Put Notice or Call Notice, as the case may be, was
received by the applicable Party, subject to Sections 12.5.4.2 and 12.5.5.
 
12.5.4.2 Leucadia shall have the right to assign its rights and obligations
under Section 12.5 to the Company. Following any such assignment, the Company
shall assume such obligations and rights of Leucadia (an “Assumption”) and the
Company and Leucadia shall be jointly and severally liable to the Put/Call
Member(s).  In the event of an Assumption, the purchase and sale of all of the
Put/Call Units shall occur on the Pay Date, and Leucadia and the Company shall
be obligated to pay the aggregate Fair Value thereof in cash (without interest),
with each Put/Call Member receiving the same price per Unit.
 
12.5.5 Financing; Sale.  If, following an Assumption, Leucadia and the Company,
acting jointly or severally, are not able to complete the purchase of any
Put/Call Units pursuant to a Put Notice or Call Notice, as case may be, the
Company shall be required, and each Member that has designated a Manager shall
cause such Manager, to use its commercially reasonable efforts for the Company
to obtain necessary financing to complete the purchase of the Put/Call Units
pursuant to a Put Notice or Call Notice, as the case may be.  If Leucadia and
the Company are unable to consummate the purchase of the Put/Call Units within
ten (10) Business Days after the applicable Pay Date, then the Put/Call Members
may, at their option, require the Company to retain a financial advisor to sell
the Company at such price and upon such terms and conditions as may be approved
by the Put/Call Members.  If requested by the Put/Call Members in connection
with such Sale, each Member shall be bound and obligated to Transfer its entire
Interest in the Company (for purposes of this Section 12.5, a “Sale”) to a
transferee proposed by the Put/Call Members (for purposes of this Section 12.5,
the “Proposed Transferee”) at the same price per Unit, in the same form of
consideration and on the same terms and conditions as the Put/Call Members.  All
costs and expenses of the Company and the Put/Call Members with respect to any
such Sale shall be paid by the Company.
 
12.5.6 Cooperation.  The Company and each Member, whether in its capacity as
such or as a member of the Board of Managers, officer or agent of the Company,
or otherwise (the “Other Members”), shall to the fullest extent permitted by law
take or cause to be taken all such actions as may be reasonably requested by the
Put/Call Members in order expeditiously to consummate the transactions
contemplated by Section 12.5.5 and any related transactions, including, without
limitation: executing, acknowledging and delivering consents, assignments,
waivers and other documents or instruments; furnishing information and copies of
documents; filing applications, reports, returns, filings and other documents or
instruments with governmental authorities; and otherwise cooperating with the
Put/Call Members; provided, however, that the Other Members shall be obligated
to become liable (severally and not jointly) in respect of any
 

 
 

--------------------------------------------------------------------------------

 

representations, warranties, covenants, indemnities or otherwise to the Proposed
Transferee solely to the extent provided in the immediately following
sentence.  Without limiting the generality of the foregoing, each Other Member
agrees to execute and deliver such agreements as may be reasonably specified by
the Put/Call Members to which the Put/Call Members will also be party,
including, without limitation, agreements to (a) make individual representations
as to the title to its Interest and the power, authority and legal right to
transfer such Interest to the extent such agreements are also made by the
Put/Call Members and (b) be liable in respect of any purchase price escrow or
adjustment provisions or reduction in purchase price as may apply to Members
generally resulting from representations, warranties, covenants and indemnities
in respect of the Company to the extent that the Put/Call Members are also
liable; provided, however, that, (i) except with respect to individual
representations, warranties, covenants, indemnities and other agreements of
holders of Units, the aggregate amount of such liability shall not exceed the
lesser of (a) such Other Member’s pro rata portion of any such liability, in
accordance with such Other Member’s portion of the total value of Interests
included in the Sale or (b) the proceeds to such Other Member as a result of
such Sale and (ii) with respect to individual representations, warranties,
covenants, indemnities and other agreements of holders of Interests, the
aggregate amount of such liability shall not exceed the proceeds to such Other
Member as a result of such Sale.  It is understood and agreed that the Put/Call
Members shall not have any liability to any other Member arising from, relating
to, or in connection with, any transaction proposed pursuant to Section 12.5.5,
whether or not such proposed transaction is consummated, other than liability
for breach of the applicable provisions of this Agreement, if any.
 
12.5.7 Closing.  The closing of a Sale pursuant to Section 12.5.5 shall take
place at such time and place as the Put/Call Members shall specify by reasonable
advance notice to each Other Member.
 
12.5.8 Required Members.  All actions required or permitted to be taken, or
consents or approvals required or permitted to be given, by the Put/Call
Member(s), pursuant to this Section 12.5 shall only require the approval in
writing of the taking of such action or giving of such consent or approval by
Put/Call Member(s) holding a majority of the outstanding Units that are Put/Call
Units held by the Put/Call Member(s).  Any action, consent or approval taken or
given pursuant to this Section 12.5 shall be binding on all other Put/Call
Member(s).
 
12.5.9 Precedence of Take-Along Notice.  A Take-Along Notice delivered pursuant
to Section 12.3 shall have precedence over any Put Notice or Call Notice
delivered pursuant to this Section 12.5, and if the Initiating Seller exercises
its Take-Along Rights after a Put Notice or Call Notice has been delivered under
this Section 12.5, all time frames in this Section 12.5 shall be tolled to
accommodate such Take-Along Rights for a period not to exceed 120 days.
 
13.           DISSOLUTION OF COMPANY
 
13.1 Termination of Membership.  No Member shall resign or withdraw from the
Company except that, subject to the restrictions set forth in Article 11, any
Member may
 

 
 

--------------------------------------------------------------------------------

 

Transfer its Interest in the Company to a transferee and a transferee may become
a Member in place of the Member assigning such Interest.
 
13.2 Events of Dissolution.  The Company shall be dissolved upon the happening
of any of the following events:  (a) the entry of a decree of judicial
dissolution under Section 18 802 of the Act, (b) the written determination of
the Members holding two-thirds of the outstanding Units or (c) the disposition
of all of the Company’s assets.
 
13.3 Liquidation.  Upon dissolution of the Company for any reason, the Company
shall immediately commence to wind up its affairs.  A reasonable period of time
shall be allowed for the orderly termination of the Company’s business,
discharge of its liabilities, and distribution or liquidation of the remaining
assets so as to enable the Company to minimize the normal losses attendant to
the liquidation process.  After the payment of the debts and liabilities of the
Company and the establishment of reasonable reserves, any property or assets of
the Company, including proceeds from the liquidation thereof, remaining upon the
dissolution and liquidation of the Company shall be Distributed to the Members
in proportion to their respective Percentage Interest, after taking account of
any adjustment of their Capital Accounts to reflect all Net Profits and Net
Losses of the Company through the date of distribution.  A full accounting of
the assets and liabilities of the Company shall be taken and a statement thereof
shall be furnished to each Member promptly after the distribution of all of the
assets of the Company.  Such accounting and statements shall be prepared under
the direction of the Board of Managers.
 
13.4 No Action for Dissolution.  The Members acknowledge that irreparable damage
would be done to the goodwill and reputation of the Company if any Member should
bring an action in court to dissolve the Company under circumstances where
dissolution is not required by Section 13.2.  This Agreement has been drawn
carefully to provide fair treatment of all parties and equitable payment in
liquidation of the Interests of all Members.  Accordingly, except where the
Board of Managers has failed to liquidate the Company as required by Section
13.3 and except as specifically provided in Section 18 802 of the Act, each
Member hereby waives and renounces its right to initiate legal action to seek
dissolution or to seek the appointment of a receiver or trustee to liquidate the
Company.
 
13.5 No Further Claim.  Upon dissolution, each Member shall have recourse solely
to the assets of the Company for the return of such Member’s capital, and if the
Company’s property remaining after payment or discharge of the debts and
liabilities of the Company, including debts and liabilities owed to one or more
of the Members, is insufficient to return the aggregate Capital Contributions of
each Member, such Member shall have no recourse against the Company, the Board
of Managers or any other Member.
 
14.           INDEMNIFICATION
 
14.1 General.  To the fullest extent permitted by law, the Company shall
indemnify, defend and hold harmless the Board of Managers and each member of the
Board, each Member, including the Tax Matters Member in such Member’s capacity
as such, and the officers of the Company (all indemnified persons being referred
to as “Indemnified Persons” for purposes of this Article 14), from any
liability, loss or damage incurred by the Indemnified Person by reason of any
act performed or omitted to be performed by the Indemnified Person in connection
with
 

 
 

--------------------------------------------------------------------------------

 

the business of the Company, from liabilities or obligations of the Company
imposed on such Person by virtue of such Person’s position with the Company,
including reasonable attorneys’ fees and costs and any amounts expended in the
settlement of any such claims of liability, loss or damage; provided, however,
that if the liability, loss, damage or claim arises out of any action or
inaction of an Indemnified Person, indemnification under this Section 14.1 shall
be available only if (a) either (i) the Indemnified Person, at the time of such
action or inaction, determined in good faith that its course of conduct was in,
or not opposed to, the best interests of the Company or (ii) in the case of
inaction by the Indemnified Person, the Indemnified Person did not intend its
inaction to be harmful or opposed to the best interests of the Company and (b)
the action or inaction did not constitute fraud or willful misconduct by the
Indemnified Person; provided, further, however, that indemnification under this
Section 14.1 shall be recoverable only from the assets of the Company, and not
from any assets of the Members.  The Company shall pay or reimburse reasonable
attorneys’ fees of an Indemnified Person as incurred, provided that such
Indemnified Person executes an undertaking, with appropriate security if
requested by the Board, to repay the amount so paid or reimbursed in the event
of a final non-appealable determination by a court of competent jurisdiction
that such Indemnified Person is not entitled to indemnification under this
Article 14.  The Company may pay for insurance covering liability of the
Indemnified Persons for negligence in operation of the Company’s
affairs.  Notwithstanding the foregoing, the Company shall not be required to
indemnify, defend or hold harmless USPB, New Kleinco or NBPCo, or any of their
respective Affiliates, for any liability, loss or damage relating to the
indemnification obligations of USPB, New Kleinco and NBPCo pursuant to the
Membership Interest Purchase Agreement.
 
14.2 Exculpation.  No Indemnified Person shall be liable, in damages or
otherwise, to the Company or to any Member for any loss that arises out of any
act performed or omitted to be performed by it, him or her pursuant to the
authority granted by this Agreement if (a) either (i) the Indemnified Person, at
the time of such action or inaction, determined in good faith that such
Indemnified Person’s course of conduct was in, or not opposed to, the best
interests of the Company, or (ii) in the case of inaction by the Indemnified
Person, the Indemnified Person did not intend such Indemnified Person’s inaction
to be harmful or opposed to the best interests of the Company and (b) the
conduct of the Indemnified Person did not constitute fraud or willful misconduct
by such Indemnified Person.
 
14.3 Persons Entitled to Indemnity.  Any Person who is within the definition of
“Indemnified Person” at the time of any action or inaction in connection with
the business of the Company shall be entitled to the benefits of this Article 14
as an “Indemnified Person” with respect thereto, regardless of whether such
Person continues to be within the definition of “Indemnified Person” at the time
of such Indemnified Person’s claim for indemnification or exculpation hereunder.
 
14.4 Procedure Agreements.  The Company may enter into an agreement with any of
its officers, or the Managers, setting forth procedures consistent with
applicable law for implementing the indemnities provided in this Article 14.
 
14.5 Duties of Board of Managers.  Without limiting applicability of any other
provision of this Agreement, including without limitation the other provisions
of this Article 14, which shall control notwithstanding anything to the contrary
in this Section 14.5, the following
 

 
 

--------------------------------------------------------------------------------

 

provisions shall be applicable to the Board of Managers and the members thereof
in their capacity as members of the Board:
 
(a) The Board and the members thereof and the decisions of the Board shall have
the benefit of the business judgment rule to the same extent as the Board, such
members and such decisions would have the benefit of such rule if the Board were
a board of directors of a Delaware corporation.
 
(b) Except as set forth in Section 14.7.3, the members of the Board shall have
the same duties of care and loyalty as such Persons would have if such Persons
were directors of a Delaware corporation but in no event shall any member of the
Board be liable for any action or inaction for which exculpation is provided
under Section 14.2.
 
14.6 Interested Transactions.  To the fullest extent permitted by law, no member
of the Board of Managers shall be deemed to have breached his duty of loyalty to
the Company or the Members (and such member of the Board of Managers shall not
be liable to the Company or to the Members for breach of any duty of loyalty or
analogous duty) with respect to any action or inaction in connection with or
relating to any transaction that was approved in accordance with Section 6.11.
 
14.7 Fiduciary and Other Duties.
 
14.7.1 An Indemnified Person acting under this Agreement shall not be liable to
the Company or to any other Indemnified Person for his, her or its good faith
reliance on the provisions of this Agreement.  The provisions of this Agreement,
to the extent that they restrict the duties (including fiduciary duties) and
liabilities of an Indemnified Person otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Indemnified Person.
 
14.7.2 Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (b) in his,
her or its good faith or under another express standard, the Indemnified Person
shall act under such express standard and shall not be subject to any other or
different standards.
 
14.7.3 Notwithstanding any other provision of this Agreement or otherwise
applicable law, other than corporate opportunities belonging to the Company,
which shall include in all cases Competing Businesses and Competing Facilities
(unless such corporate opportunity is waived by a vote of the Board of Managers,
which vote shall include a majority of the Managers not appointed by Leucadia),
Leucadia (or any of its Affiliates) may each engage in any other business
activities whatsoever and engage in or possess an interest in other business
ventures of any nature or description, independently
 

 
 

--------------------------------------------------------------------------------

 

or with others, similar or dissimilar to the business conducted or proposed to
be conducted by the Company or any of its Affiliates, and none of the Company,
any of its Affiliates or any other Member (including such other Member’s
Affiliates) shall have any rights in, with respect to, or to be informed of such
other business activities or ventures or the income or profits derived
therefrom.  Other than corporate opportunities belonging to the Company, which
shall include in all cases Competing Businesses and Competing Facilities (unless
such corporate opportunity is waived by a vote of the Board of Managers, which
vote shall include a majority of the Managers not appointed by Leucadia),
Leucadia (or any of its Affiliates) shall not be obligated to present any
business or investment opportunity to the Company or its Affiliates even if such
opportunity is of a character that, if presented to the Company or such
Affiliates, could be taken by the Company or such Affiliates, and Leucadia (or
any of its Affiliates) shall have the right to take for its own account
(individually or as a partner, member, shareholder, fiduciary or otherwise) or
to recommend to any other Person any such particular business or investment
opportunity.
 
15.           REPRESENTATIONS AND COVENANTS BY THE MEMBERS
 
Each Member hereby represents and warrants to, and agrees with, the Board of
Managers, the other Members and the Company as follows:
 
15.1 Investment Intent.  Such Member is acquiring such Member’s Interest with
the intent of holding the same for investment for such Member’s own account and
without the intent or a view of participating directly or indirectly in any
distribution of such Interests within the meaning of the Securities Act or any
applicable state securities laws.
 
15.2 Securities Regulation.  Such Member acknowledges and agrees that such
Member’s Interest is being issued and sold in reliance on the exemption from
registration under the Securities Act and exemptions contained in applicable
state securities laws, and that such Member’s Interest cannot and will not be
sold or transferred except in a transaction that is exempt under the Securities
Act and applicable state securities laws or pursuant to an effective
registration statement under the Securities Act and applicable state securities
laws.  Such Member understands that such Member has no contractual right for the
registration under the Securities Act of such Member’s Interest for public sale
and that, unless such Member’s Interest is registered or an exemption from
registration is available, such Member’s Interests may be required to be held
indefinitely.
 
15.3 Knowledge and Experience.  Such Member has such knowledge and experience in
financial, tax and business matters as to enable such Member to evaluate the
merits and risks of such Member’s investment in the Company and to make an
informed investment decision with respect thereto.
 
15.4 Economic Risk.  Such Member is able to bear the economic risk of such
Member’s investment in such Member’s Interest.
 
15.5 Binding Agreement.  Such Member has all requisite power and authority to
enter into and perform this Agreement and this Agreement is and will remain such
Member’s valid
 

 
 

--------------------------------------------------------------------------------

 

and binding agreement, enforceable in accordance with its terms (subject, as to
the enforcement of remedies, to any applicable bankruptcy, insolvency or other
laws affecting the enforcement of creditors rights).
 
15.6 Tax Position.  A Member will not take a position on such Member’s federal
income tax return, in any claim for refund or in any administrative or legal
proceedings that is inconsistent with this Agreement or with any information
return filed by the Company unless such Member provides prior written notice to
the Company and consults with and considers in good faith the suggestions of the
Company with respect to such position.
 
15.7 Information.  Such Member has received all documents, books and records
pertaining to an investment in the Company requested by such Member.  Such
Member has had a reasonable opportunity to ask questions of and receive answers
concerning the Company, and all such questions have been answered to such
Member’s satisfaction.
 
15.8 Licenses and Permits.  Such Member will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Company in connection with obtaining any foreign,
federal, state or local license or permit needed to operate its business or the
business of any entity in which the Company invests.
 
15.9 Operating Structure.  Such Member will cooperate and take such actions as
deemed necessary by the Board of Managers to facilitate and execute any
transaction undertaken pursuant to Schedule 1.2(d) of the Membership Interest
Purchase Agreement, which transactions have been approved by the Members
pursuant to the Membership Interest Purchase Agreement.
 
16.           COMPANY REPRESENTATIONS
 
In order to induce the Members to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Company hereby represents and
warrants to each Member as follows:
 
16.1 Duly Converted and Formed.  The Partnership has duly converted into the
form of a Delaware limited liability company in accordance with the Act.  The
transactions contemplated hereby and the Membership Interest Purchase Agreement
do not violate or contravene the Prior LLC Agreement, and all action of the
Company necessary to authorize the effectiveness of this Agreement has been
taken.  The Company will be a duly formed and validly existing limited liability
company under the Act, with all necessary power and authority under the Act to
issue the Interests to be issued to the Members hereunder.
 
16.2 Valid Issue.  When the Interests are issued to the Members as contemplated
by this Agreement and the Capital Contributions required to be made by the
Members are made, the Interests issued to the Members will be duly and validly
issued and no liability for any additional capital contributions or for any
obligations of the Company will attach thereto.
 

 
 

--------------------------------------------------------------------------------

 

17.           AMENDMENTS TO AGREEMENT
 
17.1 Amendments.  This Agreement may be modified or amended with the prior
written consent of the Board of Managers, subject to Section
6.6.  Notwithstanding the foregoing provisions of this Section 17.1:  (1) this
Section 17.1 may not be amended without the approval of each Member; and (2)
other provisions of this Agreement may not be amended without the approval of
each Member affected if the amendment (a) would reduce any such Member’s
Interests or would reduce the allocation to such Member of Net Profit or Net
Loss, or would reduce the Distributions of cash or property to such Member from
that which is provided or contemplated herein, unless such amendment treats all
Members ratably based on their Interests and such amendment is being executed to
reflect (i) any dilution in such Member’s Interest resulting from the issuance
of Units contemplated by Article 3 or (ii) the acceptance of a new Member
pursuant to Article 11; or (b) would increase such Person’s obligation to make
Capital Contributions or obligation with respect to other liabilities.  Sections
14.1, 14.2 and 14.3 of this Agreement may not be amended in a manner to reduce
or restrict the indemnification rights provided in Sections 14.1, 14.2 and 14.3
unless the indemnitee has consented; provided, however that such indemnification
rights with respect to any officer of the Company may be so amended, on a
prospective basis with respect to acts occurring after the date of such
amendment only, upon 30 days prior written notice to such officer.  All proposed
amendments to this Agreement will be sent to each Member within a reasonable
period of time prior to being presented for approval whether by the Board or the
Members and also promptly after the effectiveness thereof.
 
17.2 Corresponding Amendment of Certificate.  The Board of Managers shall cause
to be prepared and filed any amendment to the Certificate that may be required
to be filed under the Act as a consequence of any amendment to this Agreement.
 
17.3 Binding Effect.  Any modification or amendment to this Agreement pursuant
to this Article 17 shall be binding on all Members.
 
18.           GENERAL
 
18.1 Successors; Delaware Law; Etc.  This Agreement:  (a) shall be binding upon
the executors, administrators, estates, heirs and legal successors and permitted
assigns of the Members, (b) shall be governed by and construed in accordance
with the laws of the State of Delaware, and (c) may be executed in more than one
counterpart, all of which together shall constitute one agreement, contains the
entire contract among the Members as to the subject matter hereof.  The waiver
of any of the provisions, terms or conditions contained in this Agreement shall
not be considered as a waiver of any of the other provisions, terms or
conditions hereof.
 
18.2 Notices, Etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery or receipt (which may be evidenced by a return receipt if sent
by registered mail or by signature if delivered by courier or delivery service),
addressed (a) if to any Member, at the address of such Member set forth in the
records of the Company or at such other address as such Member shall have
furnished to the Company in writing as the address to which notices are to be
sent hereunder and (b) if to the Company or to the Board of Managers to it
at:  12200 N.  Ambassador
 

 
 

--------------------------------------------------------------------------------

 

Drive, Kansas City, MO 64163, with a copy to Leucadia (which copy shall not
constitute notice to Leucadia) at:  315 Park Avenue South, New York, NY 10010,
Attention: President.
 
18.3 Execution of Documents.  From time to time after the Effective Date, upon
the request of the Board of Managers, each Member shall perform, or cause to be
performed, all such additional acts, and shall execute and deliver, or cause to
be executed and delivered, all such additional instruments and documents, as may
be required to effectuate the purposes of this Agreement.  Each Member,
including each new and substituted Member, by the execution of this Agreement or
by agreeing in writing to be bound by this Agreement, irrevocably constitutes
and appoints the Board of Managers or any Person designated by the Board to act
on such Member’s behalf for purposes of this Section 18.3 as such Member’s true
and lawful attorney-in-fact with full power and authority in such Member’s name
and stead to execute, deliver, swear to, file and record at the appropriate
public offices such documents as may be necessary or appropriate to carry out
this Agreement, including:
 
(a) all certificates and other instruments (specifically including counterparts
of this Agreement), and any amendment thereof, that the Board deems appropriate
to qualify or to continue the Company as a limited liability company in any
jurisdiction in which the Company may conduct business or in which such
qualification or continuation is, in the opinion of the Board, necessary to
protect the limited liability of the Members;
 
(b) all amendments to this Agreement adopted in accordance with the terms hereof
and all instruments that the Board deems appropriate to reflect a change or
modification of the Company in accordance with the terms of this Agreement; and
 
(c) all conveyances and other instruments that the Board deems appropriate to
reflect the dissolution of the Company.
 
The appointment by each Manager or any Person designated by the Board to act on
its behalf for purposes of this Section 18.3 as such Member’s attorney-in-fact
shall be deemed to be a power coupled with an interest, in recognition of the
fact that each of the Members under this Agreement will be relying upon the
power of the Board to act as contemplated by this Agreement in any filing and
other action by him, her or it on behalf of the Company, and shall survive the
bankruptcy, dissolution, death, adjudication of incompetence or insanity of any
Member giving such power and the transfer or assignment of all or any part of
such Member’s Interests; provided, however, that in the event of a Transfer by a
Member of all of its Interest, the power of attorney given by the transferor
shall survive such assignment only until such time as the transferee shall have
been admitted to the Company as a substituted Member and all required documents
and instruments shall have been duly executed, filed, and recorded to effect
such substitution.
 
18.4 Consent to Jurisdiction.  Each of the parties agrees that all actions,
suits or proceedings arising out of or based upon this Agreement or the subject
matter hereof shall be brought and maintained exclusively in the federal courts
located in the State of Delaware.  Each of the parties by execution hereof (i)
hereby irrevocably submits to the jurisdiction of the federal courts located in
the State of Delaware for the purpose of any action, suit or proceeding arising
out of or based upon this Agreement or the subject matter hereof and (ii) hereby
waives to the
 

 
 

--------------------------------------------------------------------------------

 

extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, suit or proceeding, any
claim that he or it is not subject personally to the jurisdiction of the
above-named court, that he or it is immune from extraterritorial injunctive
relief or other injunctive relief, that its property is exempt or immune from
attachment or execution, that any such action, suit or proceeding may not be
brought or maintained in one of the above-named court should be dismissed on the
grounds of forum non conveniens, should be transferred to any court other than
one of the above-named court, should be stayed by virtue of the pendency of any
other action, suit or proceeding in any court other than one of the above-named
court, or that this Agreement or the subject matter hereof may not be enforced
in or by any of the above-named court.  Each of the parties hereto hereby
consents to service of process in any such suit, action or proceeding in any
manner permitted by the laws of the State of Delaware, agrees that service of
process by registered or certified mail, return receipt requested, at the
address specified in or pursuant to Section 18.2 hereof is reasonably calculated
to give actual notice and waives and agrees not to assert by way of motion, as a
defense or otherwise, in any such action, suit or proceeding any claim that
service of process made in accordance with Section 18.2 hereof does not
constitute good and sufficient service of process.  The provisions of this
Section 18.4 shall not restrict the ability of any party to enforce in any court
any judgment obtained in the federal courts located in the State of Delaware.
 
18.5 Waiver of Jury Trial.  To the extent not prohibited by applicable law which
cannot be waived, the Company and each Member hereby waives, and covenant that
they will not assert (whether as plaintiff, defendant or otherwise), any right
to trial by jury in any forum in respect of any issue, claim, demand, action or
cause of action arising out of or based upon this agreement or the subject
matter hereof, whether now existing or hereafter arising and whether sounding in
tort or contract or otherwise.
 
18.6 Severability.  If any provision of this Agreement is determined by a court
to be invalid or unenforceable, that determination shall not affect the other
provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein.  Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.
 
18.7 Table of Contents, Headings.  The table of contents and headings used in
this Agreement are used for administrative convenience only and do not
constitute substantive matter to be considered in construing this Agreement.
 
18.8 No Third Party Rights.  Except for the provisions of Section 7.15, the
provisions of this Agreement are for the benefit of the Company, the Board of
Managers and the Members and no other Person, including creditors of the
Company, shall have any right or claim against the Company, the Board or any
Member by reason of this Agreement or any provision hereof or be entitled to
enforce any provision of this Agreement.
 
[REMAINDER OF THIS PAGE BLANK]

 
 

--------------------------------------------------------------------------------

 

THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE EFFECTIVE DATE.
 
LEUCADIA NATIONAL CORPORATION
 

  By: /s/ Joseph A. Orlando       Name: Joseph A. Orlando       Title: Vice
President    

              
         
                                                                                                       
U.S. PREMIUM BEEF, LLC
 

  By: /s/ Steven D. Hunt       Name: Steven D. Hunt       Title: Chief Executive
Officer    

              
                                                                              
 
NBPCO HOLDINGS, LLC
 

  By: /s/  Eldon Roth       Name: Eldon Roth       Title: President    

              
                                                    
                                        
TMK HOLDINGS, LLC
 

  By: /s/ Timothy M. Klein       Name: Timothy M. Klein       Title: Manager    

              
 
NATIONAL BEEF PACKING COMPANY, LLC
 

  By: /s/ Timothy M. Klein       Name: Timothy M. Klein       Title: Chief
Executive Officer, President and Manager    

                                                   

[Signature Page to First Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]
 
 

--------------------------------------------------------------------------------

 

Exhibit 3.1
 
MEMBERS OF THE COMPANY, CAPITAL CONTRIBUTIONS AND ISSUED UNITS AND PERCENTAGE
INTEREST
 




 
Member
Units
Contribution
Percentage Interest
   
Leucadia
7,894.77
$172,472,820
78.9477%
   
USPB
1,507.29
$32,928,959
15.0729%
   
NBPCo
532.72
$11,638,049
5.3272%
   
New Kleinco
65.22
$1,424,827
0.6522%
               
TOTAL
10,000
$218,464,655
100%
 

